UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2013 Date of reporting period:	June 1, 2012 — November 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Equity Fund Semiannual report 11 | 30 | 12 Message from the Trustees 1 Performance snapshot 2 Interview with your fund’s portfolio manager 3 Your fund’s performance 8 Your fund’s expenses 10 Terms and definitions 12 Other information for shareholders 13 Trustee approval of management contract 14 Financial statements 19 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Our allocation of assets among permitted asset categories may hurt performance. Derivatives also involve the risk, in the case of many over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The fund involves the risk that the stock prices of the companies in the portfolio will fall or will fail to rise. Many factors can adversely affect a stock’s performance, including both general financial market conditions and factors related to a specific company or industry. Message from the Trustees Dear Fellow Shareholder: In recent months, Europe’s sovereign debt crisis and the threat of the “fiscal cliff” in the United States have contributed to heightened market volatility and have curtailed economic growth. Even with these challenges, the U.S. economy has exhibited resiliency, with employment, housing, and GDP data all improving. While most of Europe is mired in recession, slow but steady progress is being made to resolve the eurozone’s years-long debt crisis. Meanwhile, China, the world’s second-largest economy, is showing strength in its important manufacturing sector. Putnam’s portfolio managers and analysts are trained to look for opportunities and manage downside risk in volatile market environments. We also believe in the importance of relying on the expertise of a financial advisor as you work toward your long-term financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, Margaret A. Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3 and 8–9 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 2 Dynamic Asset Allocation Equity Fund Interview with your fund’s portfolio manager Jeff, the first half of the fund’s fiscal year coincided with a rebound in equity markets. What factors helped stocks? Stocks performed well from the end of May through the end of November primarily because the world’s great macro risks gradually retreated. The fear of a major financial crisis in Europe eased as the European Central Bank [ECB] took more decisive and powerful measures to stabilize bond markets. China’s economy found firmer footing, and the U.S. economy picked up a little steam after appearing to stall early in the year. At the beginning of the period, there was widespread concern that one or more of these risks could trigger a full-blown crisis. Instead, each one eased. Did stocks advance broadly during the reporting period? Yes. It was another sign of the “risk-on, risk-off” phenomenon we have seen over the past few years, when there is a high correlation in the movement of different types of stocks. U.S. stocks had positive results in almost every month of the period, and international stocks had even more consistent gains and greater overall appreciation. Emerging markets also advanced more than U.S. stocks, although they lagged developed markets. Small-company stocks did better than large company stocks during the semiannual period, reflecting investors’ inclination to take on greater risk, in our view. The fund had positions in all of these areas. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 11/30/12. See pages 2 and 8–9 for additional fund performance information. Index descriptions can be found on page 12. Dynamic Asset Allocation Equity Fund 3 How did your stock selections fare? Our active stock selection strategy had an overall modest beneficial impact on results. The fund’s return before sales charges was greater than the 9.33% advance of its primary benchmark, the Russell 3000 Index, and matched that of its secondary benchmark, the Putnam Equity Blended Index, which also includes international indexes. Our stock selection choices helped to offset a minor disadvantage that came from our decision to favor U.S. stocks over non-U.S. stocks during the period. We did this because at the start of the period, we believed risks were greater outside the United States than in it. In fact, we believe that’s one reason that international markets ultimately outperformed the United States for the period as a whole — they were rallying from more deeply discounted levels. Can you discuss the results of some top individual holdings? One of the top contributors to fund performance during the period was Google . The company continues to be the dominant Internet search engine and is benefiting from an increasing amount of advertising dollars moving to online ads rather than to traditional media. To help protect its dominance, Google has been investing in its YouTube site and its open-access Android software for smartphones and mobile devices. Another large holding that contributed positively to fund results in the period was oil company Exxon Mobil . The company has been one of the most efficient in its industry, achieving some of the highest returns on capital. Its expertise is valuable in developing new sources of oil and natural gas. One of the weakest stocks in the portfolio was Microsoft . While the company continues to dominate desktop computers with its Windows PC operating system, the desktop market itself is under threat from tablet, mobile devices, and cloud computing in general. Microsoft is in the midst of responding to these business challenges by developing alternative devices and software This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 11/30/12. Short-term holdings are excluded. Holdings will vary over time. 4 Dynamic Asset Allocation Equity Fund integrated with the Windows system, but in recent months the stock has underperformed the market. However, it remains undervalued with future growth potential, in our view. What impact did currencies have on performance? During this period, currency exposures had little overall impact. As a fund that invests globally, we have a variety of currency exposures in the portfolio. The currency exposures are achieved both by owning international securities and by active strategies using forward currency contracts, a type of derivative. In some cases, we establish currency exposures with the goal of adding to performance, while in other cases the intent is to hedge foreign exchange risk that we consider unattractive. Did other types of derivatives play a role in your strategies? We used futures contracts to attempt to manage exposure to market risk, or to gain equity exposure with our cash holdings. With total return swaps, we managed specific sector, industry, and market exposures, and attempted to hedge the risks involved with these exposures. What is your outlook for markets and the fund in coming months? We believe that the major story of calendar year 2012 was a gradual reduction in macro risks as, one by one, Europe, China, and the United States managed to avoid the worst-case scenarios investors had foreseen. This process of easing fears put the wind at the back of markets. Now that macro risks have seemingly subsided, we believe that in 2013 there will be less of a tailwind for markets, but the environment overall has become generally more benign. We believe that corporate profits are likely to remain at strong levels, This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Dynamic Asset Allocation Equity Fund 5 and that security prices are not generally overvalued. The U.S. housing market appears to be gaining vigor, and we believe it may help to lift the overall economy in 2013. A new significant risk to highlight is the uncertainty surrounding federal budget issues in 2013 and the degree of fiscal contraction that might be a drag on the economy. At the end of the fund’s reporting period, November30, the government had not yet resolved its policy deadlock, and new legislation enacted in early 2013 addressed tax rates primarily, rather than spending policies. Uncertainty about the federal budget is one reason we have less of a preference for U.S. stocks. The portfolio has a more neutral regional positioning as we enter the second half of the fiscal year. Jeff, thanks for commenting on the fund today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James A. Fetch; Robert J. Kea, CFA; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. 6 Dynamic Asset Allocation Equity Fund IN THE NEWS While the U.S. economy continues to gather strength in several key areas, estimates for overall global economic growth in 2012 and 2013 have been downgraded. The Organisation for Economic Co-operation and Development (OECD) revised its global GDP projections from 3.4% to 2.9% for 2012 and from 4.2% to 3.4% for 2013. The primary barriers to growth include the eurozone’s debt crisis and, to a lesser degree, the impending U.S. “fiscal cliff.” For the eurozone, the Paris-based think tank predicts negative growth of –0.4% in 2012 and –0.1% in 2013, before climbing to a tepid 1.3% in 2014. U.S. GDP growth may be significantly better, however: 2.2% for 2012, slowing to 2% in 2013, before increasing to 2.8% in 2014, according to the OECD. Dynamic Asset Allocation Equity Fund 7 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended November 30, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 11/30/12 Class A Class Y (inception dates) (1/23/09) (1/23/09) Before After Net sales sales asset charge charge value Life of fund 82.73% 72.22% 82.71% Annual average 16.93 15.14 16.92 3 years 30.43 22.97 30.32 Annual average 9.26 7.14 9.23 1 year 15.77 9.08 15.76 6 months 11.18 4.75 11.18 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A shares reflect the deduction of the maximum 5.75% sales charge levied at the time of purchase. Class Y shares have no initial sales charge or CDSC. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 8 Dynamic Asset Allocation Equity Fund Comparative index returns For periods ended 11/30/12 Putnam Equity Lipper Multi-Cap Core Russell 3000 Index Blended Index Funds category average* Life of fund 90.15% 86.29% 81.00% Annual average 18.14 17.51 16.54 3 years 39.73 32.12 32.80 Annual average 11.80 9.73 9.84 1 year 15.95 15.15 13.09 6 months 9.33 11.18 9.10 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, and life-of-fund periods ended 11/30/12, there were 799, 777, 666, and 619 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 11/30/12 Class A Class Y Before After Net sales sales asset Share value charge charge value 5/31/12 $10.11 $10.73 $10.11 11/30/12 11.24 11.93 11.24 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/12 Class A Class Y (inception dates) (1/23/09) (1/23/09) Before After Net sales sales asset charge charge value Life of fund 85.90% 75.21% 86.04% Annual average 17.04 15.29 17.06 3 years 28.99 21.60 29.08 Annual average 8.86 6.74 8.88 1 year 17.40 10.70 17.50 6 months 8.80 2.56 8.90 Dynamic Asset Allocation Equity Fund 9 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class Y Net expenses for the fiscal year ended 5/31/12* 1.33%† 1.08% Total annual operating expenses for the fiscal year ended 5/31/12 2.08%† 1.83% Annualized expense ratio for the six-month period ended 11/30/12 1.05% 1.05% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 0.01% in fees and expenses of acquired funds. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 9/30/13. † No payments under the fund’s distribution and service (12b-1) plan have been authorized by the Trustees. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from June 1, 2012, to November 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class Y Expenses paid per $1,000*† $5.56 $5.56 Ending value (after expenses) $1,111.80 $1,111.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 10 Dynamic Asset Allocation Equity Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended November 30, 2012, use the following calculation method. To find the value of your investment on June 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class Y Expenses paid per $1,000*† $5.32 $5.32 Ending value (after expenses) $1,019.80 $1,019.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Dynamic Asset Allocation Equity Fund 11 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. Putnam Equity Blended Index is an unmanaged index representing global stock market performance, and comprises 75% the Russell 3000 Index, 19% the MSCI EAFE Index (ND), and 6% the MSCI Emerging Markets Index (GD). Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12 Dynamic Asset Allocation Equity Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of November 30, 2012, Putnam employees had approximately $340,000,000 and the Trustees had approximately $83,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Dynamic Asset Allocation Equity Fund 13 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and anotheraffiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2012. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and 14 Dynamic Asset Allocation Equity Fund • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2011. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii)a contractual expense limitation applicable Dynamic Asset Allocation Equity Fund 15 to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its 16 Dynamic Asset Allocation Equity Fund institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the total return of your fund, and your fund’s performance relative to its internal benchmark over the one-year period ended December 31, 2011. Putnam Dynamic Asset Allocation Equity Fund’s class A shares’ return net of fees and expenses was negative and trailed the return of its internal benchmark over this one-year period. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts Dynamic Asset Allocation Equity Fund 17 so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 18 Dynamic Asset Allocation Equity Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. Dynamic Asset Allocation Equity Fund 19 The fund’s portfolio 11/30/12 (Unaudited) COMMON STOCKS (93.2%)* Shares Value Advertising and marketing services (—%) Millennial Media, Inc. † 111 $1,526 Nu Skin Enterprises, Inc. Class A 114 5,176 ValueClick, Inc. † 83 1,566 Aerospace and defense (1.3%) Alliant Techsystems, Inc. 74 4,440 Embraer SA ADR (Brazil) 213 5,310 European Aeronautic Defense and Space Co. NV (France) 668 22,492 Lockheed Martin Corp. 1,228 114,571 Raytheon Co. 1,733 99,005 Smith & Wesson Holding Corp. † 273 2,894 Sturm Ruger & Co., Inc. 91 5,332 Agriculture (0.2%) Andersons, Inc. (The) 16 675 Archer Daniels-Midland Co. 88 2,350 Black Earth Farming, Ltd. SDR (Jersey) † 158 235 Cresud S.A.C.I.F. y A. ADR (Argentina) 64 549 First Resources, Ltd. (Singapore) 4,000 6,980 Golden Agri-Resources, Ltd. (Singapore) 16,000 8,651 GrainCorp, Ltd. (Australia) 187 2,322 KWS Saat AG (Germany) 3 945 PT Astra Agro Lestari Tbk (Indonesia) 500 938 SLC Agricola SA (Brazil) 71 594 Vilmorin & Cie (France) 7 820 Viterra, Inc. (Canada) 156 2,442 Wilmar International, Ltd. (Singapore) 1,000 2,613 Airlines (0.5%) Alaska Air Group, Inc. † 60 2,565 Delta Air Lines, Inc. † 4,907 49,070 International Consolidated Airlines Group SA (Spain) † 2,761 7,426 SkyWest, Inc. 261 3,025 Turk Hava Yollari (Turkey) † 4,098 12,063 United Continental Holdings, Inc. † 1,472 29,764 US Airways Group, Inc. † 209 2,694 Automotive (1.4%) Brilliance China Automotive Holdings, Inc. (China) † 10,000 12,167 Daihatsu Motor Co., Ltd. (Japan) 1,000 17,747 Fiat Industrial SpA (Italy) 1,238 13,235 General Motors Co. † 2,969 76,838 Hyundai Motor Co. (South Korea) 31 6,456 Isuzu Motors, Ltd. (Japan) 4,000 23,437 Kia Motors Corp. (South Korea) 302 17,264 Lear Corp. 559 24,412 Localiza Rent a Car SA (Brazil) 478 7,953 20 Dynamic Asset Allocation Equity Fund COMMON STOCKS (93.2%)* cont. Shares Value Automotive cont. Mitsubishi Motors Corp. (Japan) † 10,000 $9,341 Scania AB Class B (Sweden) 686 14,239 Suzuki Motor Corp. (Japan) 900 21,355 Tata Motors, Ltd. (India) 2,369 11,909 Volkswagen AG (Preference) (Germany) 111 24,029 Banking (6.6%) Agricultural Bank of China, Ltd. (China) 25,000 10,967 Australia & New Zealand Banking Group, Ltd. (Australia) 573 14,567 Banco Latinoamericano de Exportaciones SA Class E (Panama) 347 7,495 Banco Santander Brasil SA ADS (Brazil) 1,104 7,386 Banco Santander Central Hispano SA (Spain) 2,645 20,344 Bank Mandiri (Persero) Tbk PT (Indonesia) 15,000 12,899 Bank of America Corp. 1,349 13,301 Barclays PLC (United Kingdom) 8,111 31,968 BNP Paribas SA (France) 490 27,368 BofI Holding, Inc. † 250 6,665 Cardinal Financial Corp. 290 4,350 China Construction Bank Corp. (China) 27,000 20,694 CIMB Group Holdings Berhad (Malaysia) 4,500 11,058 Citigroup, Inc. 742 25,651 Citizens & Northern Corp. 183 3,294 Citizens Republic Bancorp, Inc. † 169 3,172 City National Corp. 142 6,914 Commonwealth Bank of Australia (Australia) 585 36,441 Credit Suisse Group (Switzerland) 338 8,002 DBS Group Holdings, Ltd. (Singapore) 1,000 11,838 East West Bancorp, Inc. 239 5,055 Financial Institutions, Inc. 192 3,573 First Community Bancshares Inc. 189 2,911 FirstRand, Ltd. (South Africa) 1,663 5,434 Flushing Financial Corp. 322 4,817 Grupo Financiero Banorte SAB de CV (Mexico) 2,479 14,147 Hanmi Financial Corp. † 390 4,871 Heartland Financial USA, Inc. 127 3,324 HSBC Holdings, PLC (United Kingdom) 4,871 49,767 ICICI Bank, Ltd. (India) 493 9,968 Industrial and Commercial Bank of China, Ltd. (China) 39,000 26,318 Itau Unibanco Holding SA ADR (Preference) (Brazil) 429 6,499 Joyo Bank, Ltd. (The) (Japan) 3,000 14,630 JPMorgan Chase & Co. 5,366 220,434 Kasikornbank PCL NVDR (Thailand) 1,700 10,358 M&T Bank Corp. 502 49,060 MainSource Financial Group, Inc. 287 3,461 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 5,900 26,982 Northern Trust Corp. 1,555 74,671 Oriental Financial Group (Puerto Rico) 183 2,203 Dynamic Asset Allocation Equity Fund 21 COMMON STOCKS (93.2%)* cont. Shares Value Banking cont. Peoples Bancorp, Inc. 182 $3,676 PNC Financial Services Group, Inc. 1,140 64,000 Popular, Inc. (Puerto Rico) † 154 3,045 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 18,000 13,228 Republic Bancorp, Inc. Class A 119 2,436 Resona Holdings, Inc. (Japan) 2,300 9,626 Royal Bank of Scotland Group PLC (United Kingdom) † 1,063 5,028 Sberbank of Russia ADR (Russia) 2,021 23,908 Security Bank Corp. (Philippines) 1,470 5,892 Siam Commercial Bank PCL (Thailand) 2,000 10,590 Standard Chartered PLC (United Kingdom) 724 16,877 Svenska Handelsbanken AB Class A (Sweden) 529 18,804 Swedbank AB Class A (Sweden) 1,061 19,599 Toronto-Dominion Bank (The) (Canada) 535 44,447 Turkiye Garanti Bankasi AS (Turkey) 2,866 13,601 Turkiye Halk Bankasi AS (Turkey) 807 7,813 Virginia Commerce Bancorp, Inc. † 463 4,014 Walker & Dunlop, Inc. † 319 5,248 Washington Banking Co. 228 3,055 Wells Fargo & Co. 6,505 214,730 Westpac Banking Corp. (Australia) 668 17,777 Beverage (1.3%) Anheuser-Busch InBev NV (Belgium) 204 17,879 Coca-Cola Co. (The) 1,811 68,673 Companhia de Bebidas das Americas (AmBev) ADR (Preference) (Brazil) 222 9,237 Diageo PLC (United Kingdom) 477 14,192 Dr. Pepper Snapple Group, Inc. 847 37,988 Heineken Holding NV (Netherlands) 341 18,462 Molson Coors Brewing Co. Class B 1,051 43,574 PepsiCo, Inc. 450 31,595 SABMiller PLC (United Kingdom) 250 11,325 Biotechnology (1.3%) Affymax, Inc. † 102 2,493 Amgen, Inc. 413 36,674 BioMarin Pharmaceuticals, Inc. † 62 3,013 Celgene Corp. † 440 34,580 Cubist Pharmaceuticals, Inc. † 168 6,822 Gilead Sciences, Inc. † 1,537 115,274 Lexicon Pharmaceuticals, Inc. † 562 967 Medicines Co. (The) † 353 7,579 Oncothyreon, Inc. † 234 1,072 PDL BioPharma, Inc. 723 5,712 RTI Biologics, Inc. † 609 2,722 Spectrum Pharmaceuticals, Inc. † 262 3,102 United Therapeutics Corp. † 616 32,371 22 Dynamic Asset Allocation Equity Fund COMMON STOCKS (93.2%)* cont. Shares Value Broadcasting (0.6%) Belo Corp. Class A 1,361 $9,799 CBS Corp. Class B 2,634 94,771 Grupo Televisa, S.A.B ADR (Mexico) 499 11,811 Sinclair Broadcast Group, Inc. Class A 548 6,044 Cable television (1.6%) Comcast Corp. Class A 7,285 270,855 HSN, Inc. 118 6,241 IAC/InterActiveCorp. 776 36,588 Kabel Deutschland Holding AG (Germany) 213 15,402 Capital goods (—%) Great Lakes Dredge & Dock Corp. 1,120 9,890 Chemicals (3.8%) Agrium, Inc. (Canada) 32 3,265 Albemarle Corp. 486 29,058 American Vanguard Corp. 87 2,894 Arkema (France) 186 19,026 BASF SE (Germany) 398 35,664 Cambrex Corp. † 458 5,024 CF Industries Holdings, Inc. 318 68,062 China BlueChemical, Ltd. (China) 10,000 6,245 Cytec Industries, Inc. 299 20,523 Georgia Gulf Corp. 52 2,385 Honam Petrochemical Corp. (South Korea) 35 6,933 Incitec Pivot, Ltd. (Australia) 537 1,765 Innophos Holdings, Inc. 142 6,803 Innospec, Inc. † 164 5,220 Intrepid Potash, Inc. † 46 979 K&S AG (Germany) 88 3,976 Koninklijke DSM NV (Netherlands) 298 17,163 Kraton Performance Polymers, Inc. † 77 1,809 Kronos Worldwide, Inc. 248 3,995 Landec Corp. † 270 2,716 LG Chemical, Ltd. (South Korea) 43 12,390 Linde AG (Germany) 113 19,539 LSB Industries, Inc. † 444 14,843 LyondellBasell Industries NV Class A (Netherlands) 1,409 70,070 Minerals Technologies, Inc. 28 2,072 Monsanto Co. 2,006 183,730 Mosaic Co. (The) 34 1,838 Nitto Denko Corp. (Japan) 600 31,261 Nufarm, Ltd. (Australia) 268 1,633 OM Group, Inc. † 128 2,556 PolyOne Corp. 401 8,076 Potash Corp. of Saskatchewan, Inc. (Canada) 95 3,659 PPG Industries, Inc. 701 87,113 Dynamic Asset Allocation Equity Fund 23 COMMON STOCKS (93.2%)* cont. Shares Value Chemicals cont. Sociedad Quimica y Minera de Chile SA ADR (Chile) 55 $3,113 Syngenta AG (Switzerland) 62 24,855 Tronox, Ltd. Class A 118 1,827 Valspar Corp. 530 33,273 W.R. Grace & Co. † 125 8,184 Westlake Chemical Corp. 156 11,296 Yara International ASA (Norway) 51 2,558 Coal (0.1%) Peabody Energy Corp. 1,144 28,726 Commercial and consumer services (2.0%) ADT Corp. (The) † 1,079 49,526 Alliance Data Systems Corp. † 366 52,151 Alliance Global Group, Inc. (Philippines) 37,400 14,909 Babcock International Group PLC (United Kingdom) 866 13,826 Bunzl PLC (United Kingdom) 898 14,805 Bureau Veritas SA (France) 125 13,869 Compass Group PLC (United Kingdom) 930 10,743 Corporate Executive Board Co. (The) 48 2,054 Deluxe Corp. 264 7,603 Dun & Bradstreet Corp. (The) 329 26,050 Expedia, Inc. 573 35,446 Experian Group, Ltd. (United Kingdom) 813 13,507 Global Cash Access Holdings, Inc. † 392 3,085 Green Dot Corp. Class A † 238 2,958 HMS Holdings Corp. † 105 2,433 MAXIMUS, Inc. 33 2,079 Priceline.com, Inc. † 69 45,758 Randstad Holding NV (Netherlands) 125 4,065 Standard Parking Corp. † 282 6,275 Swire Pacific, Ltd. Class A (Hong Kong) 2,000 24,516 TNS, Inc. † 297 4,336 Tongaat Hulett, Ltd. (South Africa) 337 4,814 Towers Watson & Co. Class A 383 20,253 URS Corp. 530 19,970 Communications equipment (0.8%) Cisco Systems, Inc. 7,992 151,128 Plantronics, Inc. 81 2,724 RF Micro Devices, Inc. † 473 2,043 Wistron NeWeb Corp. (Taiwan) 3,356 5,383 Computers (4.3%) Actuate Corp. † 979 5,218 Anixter International, Inc. 54 3,298 Apple, Inc. 1,161 679,510 Aspen Technology, Inc. † 131 3,405 Bottomline Technologies, Inc. † 164 4,020 24 Dynamic Asset Allocation Equity Fund COMMON STOCKS (93.2%)* cont. Shares Value Computers cont. Brocade Communications Systems, Inc. † 3,832 $21,766 Commvault Systems, Inc. † 67 4,446 Cornerstone OnDemand, Inc. † 81 2,271 Dell, Inc. 4,254 41,009 Fujitsu, Ltd. (Japan) 6,000 22,709 HCL Technologies, Ltd. (India) 802 9,679 Infoblox, Inc. † 161 3,053 InnerWorkings, Inc. † 244 3,174 Ixia † 125 1,878 MTS Systems Corp. 87 4,206 Netscout Systems, Inc. † 162 4,069 Polycom, Inc. † 1,034 10,816 Procera Networks, Inc. † 211 4,357 RealPage, Inc. † 155 3,067 Riverbed Technology, Inc. † 94 1,683 Silicon Graphics International Corp. † 143 1,200 SS&C Technologies Holdings, Inc. † 208 4,907 Stratasys, Inc. † 36 2,698 Tangoe, Inc. † 125 1,630 Western Digital Corp. 909 30,397 Conglomerates (2.0%) AMETEK, Inc. 1,407 52,523 Danaher Corp. 2,445 131,957 General Electric Co. 6,606 139,584 Marubeni Corp. (Japan) 1,000 6,587 Siemens AG (Germany) 163 16,811 Tyco International, Ltd. 2,159 61,251 Construction (0.5%) CEMEX SAB de CV ADR (Mexico) † 841 7,485 Chicago Bridge & Iron Co., NV (Netherlands) 657 26,694 China Shanshui Cement Group, Ltd. (China) 11,000 7,508 Eagle Materials, Inc. 108 5,748 Fortune Brands Home & Security, Inc. † 1,115 33,439 PT Indocement Tunggal Prakarsa Tbk (Indonesia) 4,000 9,694 Siam Cement PCL NVDR (Thailand) 700 9,009 Trex Co., Inc. † 159 6,457 Consumer (0.1%) Christian Dior SA (France) 114 18,422 Consumer finance (0.3%) Housing Development Finance Corp., Ltd. (HDFC) (India) † 1,086 16,841 LIC Housing Finance, Ltd. (India) † 2,062 10,072 Nationstar Mortgage Holdings, Inc. † 214 6,553 Nelnet, Inc. Class A 177 5,060 Ocwen Financial Corp. † 359 12,874 Portfolio Recovery Associates, Inc. † 36 3,558 Dynamic Asset Allocation Equity Fund 25 COMMON STOCKS (93.2%)* cont. Shares Value Consumer finance cont. Walter Investment Management Corp. † 289 $12,219 World Acceptance Corp. † 41 2,993 Consumer goods (0.7%) Church & Dwight Co., Inc. 289 15,649 Kao Corp. (Japan) 600 16,471 Prestige Brands Holdings, Inc. † 210 4,536 Procter & Gamble Co. (The) 1,647 115,010 Consumer services (0.2%) Avis Budget Group, Inc. † 643 12,178 DeNA Co., Ltd. (Japan) 300 11,009 Geo Group, Inc. (The) 316 8,911 Itron, Inc. † 125 5,475 OpenTable, Inc. † 41 1,840 Distribution (0.2%) Beacon Roofing Supply, Inc. † 180 5,551 Core-Mark Holding Co., Inc. 85 3,889 Spartan Stores, Inc. 151 2,271 Toyota Tsusho Corp. (Japan) 1,000 23,024 Electric utilities (2.6%) AES Corp. (The) 3,857 41,154 Ameren Corp. 1,483 44,446 CenterPoint Energy, Inc. 2,546 50,233 Chubu Electric Power, Inc. (Japan) 300 4,054 CMS Energy Corp. 1,629 39,796 DTE Energy Co. 997 60,398 Electricite de France SA (EDF) (France) 855 15,695 Enel SpA (Italy) 4,012 15,205 Entergy Corp. 990 62,905 GDF Suez (France) 732 16,465 Manila Electric Co. (Philippines) 1,820 11,662 PG&E Corp. 2,085 85,381 Power Grid Corp. of India, Ltd. (India) 4,368 9,468 Red Electrica Corporacion SA (Spain) 369 17,099 TECO Energy, Inc. 1,499 25,198 Westar Energy, Inc. 823 23,620 Electrical equipment (0.9%) ABB, Ltd. (Switzerland) 936 18,241 Dongfang Electric Corp., Ltd. (China) 3,000 5,110 Emerson Electric Co. 3,157 158,576 Harbin Electric Co., Ltd. (China) 8,000 6,617 Electronics (2.4%) Acacia Research Corp. † 57 1,267 Agilent Technologies, Inc. 1,625 62,221 Broadcom Corp. Class A † 1,560 50,513 26 Dynamic Asset Allocation Equity Fund COMMON STOCKS (93.2%)* cont. Shares Value Electronics cont. China Automation Group, Ltd. (China) 20,000 $4,671 EnerSys † 197 6,863 Entropic Communications, Inc. † 525 2,725 FEI Co. 85 4,678 First Solar, Inc. † 107 2,888 Hollysys Automation Technologies, Ltd. (China) † 857 9,307 Hon Hai Precision Industry Co., Ltd. (Taiwan) 5,820 18,670 Integrated Silicon Solutions, Inc. † 602 5,274 Intel Corp. 2,569 50,275 L-3 Communications Holdings, Inc. 599 46,033 Mentor Graphics Corp. † 464 6,928 Microsemi Corp. † 166 3,177 NEC Corp. (Japan) † 8,000 13,975 NVIDIA Corp. † 2,277 27,278 Omnivision Technologies, Inc. † 274 4,137 Pegatron Corp. (Taiwan) † 9,000 11,740 Pericom Semiconductor Corp. † 382 2,873 QLogic Corp. † 3,108 29,464 Samsung Electronics Co., Ltd. (South Korea) 54 70,115 Semtech Corp. † 172 4,704 Silicon Image, Inc. † 459 2,139 SK Hynix, Inc. (South Korea) † 680 15,323 Skyworks Solutions, Inc. † 121 2,741 TPK Holding Co., Ltd. (Taiwan) 1,000 15,970 Tripod Technology Corp. (Taiwan) 2,440 5,047 Vishay Intertechnology, Inc. † 1,414 13,716 Energy (oil field) (1.2%) Eurasia Drilling Co., Ltd. GDR (Russia) 234 7,617 Helix Energy Solutions Group, Inc. † 494 8,650 Key Energy Services, Inc. † 508 3,399 National Oilwell Varco, Inc. 1,256 85,785 Oceaneering International, Inc. 1,031 54,313 Petrofac, Ltd. (United Kingdom) 1,123 29,291 Sapurakencana Petroleum Bhd (Malaysia) † 9,500 8,844 Schlumberger, Ltd. 445 31,871 Superior Energy Services, Inc. † 865 17,568 Engineering and construction (0.8%) China Railway Group, Ltd. Class H (China) 16,000 9,311 CTCI Corp. (Taiwan) 4,000 7,627 Daelim Industrial Co., Ltd. (South Korea) 66 4,809 Fluor Corp. 954 50,638 JGC Corp. (Japan) 1,000 32,935 McDermott International, Inc. † 2,128 22,408 Samsung Engineering Co., Ltd. (South Korea) 33 4,937 Dynamic Asset Allocation Equity Fund 27 COMMON STOCKS (93.2%)* cont. Shares Value Engineering and construction cont. Singapore Technologies Engineering, Ltd. (Singapore) 2,000 $6,013 Vinci SA (France) 411 18,134 Entertainment (0.2%) Carmike Cinemas, Inc. † 219 3,311 Dolby Laboratories, Inc. Class A † 450 15,017 DreamWorks Animation SKG, Inc. Class A † 118 2,021 Major Cineplex Group PCL (Thailand) 10,200 6,547 Six Flags Entertainment Corp. 67 4,119 Town Sports International Holdings, Inc. † 332 3,360 VOXX International Corp. † 538 3,626 Environmental (0.1%) Tetra Tech, Inc. † 110 2,834 Woongjin Coway Company, Ltd. (South Korea) 240 8,843 Financial (0.8%) 3i Group PLC (United Kingdom) 2,363 8,011 Assurant, Inc. 729 24,939 BM&F Bovespa SA (Brazil) 1,255 7,541 CBOE Holdings, Inc. 1,169 35,047 CIT Group, Inc. † 537 19,896 Credit Acceptance Corp. † 20 1,845 Hana Financial Group, Inc. (South Korea) 330 10,240 Nasdaq OMX Group, Inc. (The) 1,568 37,993 ORIX Corp. (Japan) 160 16,051 WageWorks, Inc. † 131 2,420 Food (1.4%) Ajinomoto Co., Inc. (Japan) 1,000 14,302 Associated British Foods PLC (United Kingdom) 634 15,013 BRF — Brasil Foods SA ADR (Brazil) 89 1,633 Bunge, Ltd. 36 2,634 Campbell Soup Co. 1,289 47,371 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 2,000 129 Chiquita Brands International, Inc. † 31 221 ConAgra Foods, Inc. 2,444 72,978 Distribuidora Internacional de Alimentacion SA (Spain) 1,795 11,140 Glanbia PLC (Ireland) 112 1,151 Ingredion, Inc. 37 2,403 IOI Corp. Bhd (Malaysia) 1,000 1,632 Kuala Lumpur Kepong Bhd (Malaysia) 200 1,358 M Dias Branco SA (Brazil) 200 6,667 Maple Leaf Foods, Inc. (Canada) 72 797 Nestle SA (Switzerland) 791 51,769 NWS Holdings, Ltd. GDR (Russia) 317 11,184 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 3,500 682 Smithfield Foods, Inc. † 40 895 Suedzucker AG (Germany) 676 26,630 28 Dynamic Asset Allocation Equity Fund COMMON STOCKS (93.2%)* cont. Shares Value Food cont. Tate & Lyle PLC (United Kingdom) 127 $1,573 Tesco PLC (United Kingdom) 1,130 5,886 Tyson Foods, Inc. Class A 71 1,361 Unilever PLC (United Kingdom) 341 13,128 Forest products and packaging (0.3%) Bemis Co., Inc. 646 21,706 Buckeye Technologies, Inc. 148 4,103 Domtar Corp. (Canada) 215 17,224 KapStone Paper and Packaging Corp. † 186 4,077 Sealed Air Corp. 518 8,713 Gaming and lottery (—%) OPAP SA (Greece) 959 6,236 Health-care services (2.9%) Aetna, Inc. 1,506 65,044 Air Methods Corp. † 27 2,948 Alfresa Holdings Corp. (Japan) 200 8,394 Amedisys, Inc. † 44 461 AmerisourceBergen Corp. 1,150 48,552 AmSurg Corp. † 125 3,503 athenahealth, Inc. † 26 1,656 Bio-Reference Labs, Inc. † 74 1,948 Centene Corp. † 39 1,712 Community Health Systems, Inc. † 100 2,946 Computer Programs & Systems, Inc. 34 1,702 HCA Holdings, Inc. 653 20,733 Health Management Associates, Inc. Class A † 1,670 13,277 Health Net, Inc. † 119 2,802 HealthSouth Corp. † 170 3,738 Humana, Inc. 688 45,002 Kindred Healthcare, Inc. † 385 4,177 Magellan Health Services, Inc. † 46 2,386 McKesson Corp. 973 91,919 MedAssets, Inc. † 611 9,837 Omega Healthcare Investors, Inc. R 322 7,380 Omnicare, Inc. 863 31,275 Pharmacyclics, Inc. † 23 1,220 Quality Systems, Inc. 47 856 Sinopharm Group Co. (China) 2,000 6,206 Suzuken Co., Ltd. (Japan) 200 5,956 Triple-S Management Corp. Class B (Puerto Rico) † 96 1,675 UnitedHealth Group, Inc. 3,427 186,394 WellCare Health Plans, Inc. † 185 8,930 Dynamic Asset Allocation Equity Fund 29 COMMON STOCKS (93.2%)* cont. Shares Value Homebuilding (0.1%) Beazer Homes USA, Inc. † 628 $9,376 Ryland Group, Inc. (The) 136 4,549 Household furniture and appliances (0.1%) Conn’s, Inc. † 171 4,836 Haier Electronics Group Co., Ltd. (China) † 7,000 9,610 La-Z-Boy, Inc. † 513 7,654 Select Comfort Corp. † 115 3,080 Insurance (3.7%) Ageas (Belgium) 526 14,058 AIA Group, Ltd. (Hong Kong) 4,400 17,117 Allianz SE (Germany) 126 16,379 Allied World Assurance Co. Holdings AG 418 33,929 American Equity Investment Life Holding Co. 365 4,208 American Financial Group, Inc. 645 25,574 Amtrust Financial Services, Inc. 91 2,623 Aon PLC 1,849 105,022 Arch Capital Group, Ltd. † 958 43,206 AXA SA (France) 1,286 21,132 Berkshire Hathaway, Inc. Class B † 827 72,842 CNO Financial Group, Inc. 653 5,942 Discovery Holdings, Ltd. (South Africa) 1,037 6,510 Everest Re Group, Ltd. 338 36,663 Fidelity National Financial, Inc. Class A 1,690 40,915 Genworth Financial, Inc. Class A † 1,550 9,223 Hartford Financial Services Group, Inc. (The) 2,777 58,817 Insurance Australia Group, Ltd. (Australia) 4,914 23,744 Maiden Holdings, Ltd. (Bermuda) 319 2,865 PartnerRe, Ltd. 241 19,974 Porto Seguro SA (Brazil) 1,059 11,166 ProAssurance Corp. 181 16,413 Protective Life Corp. 140 3,801 Prudential Financial, Inc. 384 20,014 Prudential PLC (United Kingdom) 1,281 18,574 Reinsurance Group of America, Inc. Class A 255 13,056 RenaissanceRe Holdings, Ltd. 389 32,194 Standard Life PLC (United Kingdom) 2,723 13,961 Symetra Financial Corp. 319 3,901 Validus Holdings, Ltd. 638 22,623 W.R. Berkley Corp. 866 34,424 Investment banking/Brokerage (1.6%) Deutsche Bank AG (Germany) 431 19,025 Eaton Vance Corp. 1,506 48,011 Goldman Sachs Group, Inc. (The) 542 63,842 Investment AB Kinnevik Class B (Sweden) 857 16,693 30 Dynamic Asset Allocation Equity Fund COMMON STOCKS (93.2%)* cont. Shares Value Investment banking/Brokerage cont. Jefferies Group, Inc. 2,311 $39,195 Morgan Stanley 5,092 85,902 National Financial Partners Corp. † 153 2,541 TD Ameritrade Holding Corp. 2,493 40,387 UBS AG (Switzerland) 904 14,145 Virtus Investment Partners, Inc. † 29 3,331 Leisure (—%) Brunswick Corp. 107 2,757 Lodging/Tourism (0.8%) Home Inns & Hotels Management, Inc. ADR (China) † 191 5,134 Marriott International, Inc. Class A 1,203 43,657 MGM China Holdings, Ltd. (Hong Kong) 7,600 14,219 SJM Holdings, Ltd. (Hong Kong) 6,000 14,152 Wyndham Worldwide Corp. 776 38,094 Wynn Resorts, Ltd. 372 41,813 Machinery (0.8%) AGCO Corp. † 78 3,600 Applied Industrial Technologies, Inc. 159 6,365 Chart Industries, Inc. † 126 7,620 CNH Global NV (Netherlands) † 59 2,809 Cummins, Inc. 904 88,736 Deere & Co. 46 3,866 DXP Enterprises, Inc. † 80 3,863 Franklin Electric Co., Inc. 101 6,016 Fuji Electric Co., Ltd. (Japan) 6,000 12,810 Global Power Equipment Group, Inc. 168 2,523 Hyster-Yale Materials Holdings, Inc. † 28 1,161 Hyster-Yale Materials Holdings, Inc. Class B † F 28 1,161 IHI Corp. (Japan) 4,000 8,880 Lindsay Corp. 29 2,294 NACCO Industries, Inc. Class A 28 1,493 Schindler Holding AG (Switzerland) 113 15,852 Manufacturing (1.0%) AZZ, Inc. 97 3,698 Chase Corp. 152 2,622 Dover Corp. 980 62,318 Generac Holdings, Inc. 178 5,808 Greenbrier Companies, Inc. † 363 6,937 Invensys PLC (United Kingdom) 5,292 26,750 Pentair, Ltd. 518 25,118 Standex International Corp. 79 3,892 Textron, Inc. 1,624 38,148 TriMas Corp. † 452 11,707 Valmont Industries, Inc. 59 8,240 Dynamic Asset Allocation Equity Fund 31 COMMON STOCKS (93.2%)* cont. Shares Value Media (1.1%) Demand Media, Inc. † 146 $1,299 News Corp. Class A 4,795 118,148 Viacom, Inc. Class B 2,051 105,851 Medical technology (0.5%) ABIOMED, Inc. † 150 2,003 C.R. Bard, Inc. 389 38,515 Coloplast A/S Class B (Denmark) 81 18,907 Conmed Corp. 259 7,156 Cyberonics, Inc. † 42 2,171 Fresenius SE & Co. KGgA (Germany) 160 18,495 Greatbatch, Inc. † 329 7,429 Haemonetics Corp. † 64 5,186 OraSure Technologies, Inc. † 356 2,741 STAAR Surgical Co. † 799 4,618 Steris Corp. 91 3,109 Metals (1.1%) Assa Abloy AB Class B (Sweden) 477 17,257 BHP Billiton PLC (United Kingdom) 566 17,792 BHP Billiton, Ltd. (Australia) 925 33,198 Cliffs Natural Resources, Inc. 153 4,399 Evraz PLC (United Kingdom) 5,772 21,658 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 182 7,100 L.B. Foster Co. Class A 56 2,321 NN, Inc. † 386 3,134 Polyus Gold International, Ltd. (Russia) † 2,329 7,687 Rio Tinto PLC (United Kingdom) 546 27,061 Rio Tinto, Ltd. (Australia) 267 16,370 Steel Dynamics, Inc. 1,277 16,499 Sung Kwang Bend Co., Ltd. (South Korea) 366 8,458 Vale SA ADR (Preference) (Brazil) 680 11,621 Vale SA ADR (Brazil) 360 6,275 voestalpine AG (Austria) 502 16,208 Natural gas utilities (—%) China Resources Gas Group, Ltd. (China) 4,000 8,629 Office equipment and supplies (0.2%) Staples, Inc. 3,201 37,452 Oil and gas (7.7%) BP PLC (United Kingdom) 5,002 34,588 Cairn India, Ltd. (India) 1,414 8,580 Caltex Australia, Ltd. (Australia) 1,005 19,172 Chevron Corp. 2,331 246,363 CNOOC, Ltd. (China) 9,000 19,254 ConocoPhillips 710 40,427 CVR Energy, Inc. (Escrow) 236 — 32 Dynamic Asset Allocation Equity Fund COMMON STOCKS (93.2%)* cont. Shares Value Oil and gas cont. Delek US Holdings, Inc. 381 $10,009 Diamond Offshore Drilling, Inc. 382 26,358 ENI SpA (Italy) 1,195 28,255 EPL Oil & Gas, Inc. † 255 5,352 Exxon Mobil Corp. 3,929 346,301 Ezion Holdings, Ltd. (Singapore) 7,000 8,287 Gazprom OAO ADR (Russia) 873 7,761 Helmerich & Payne, Inc. 480 25,056 HollyFrontier Corp. 941 42,656 Kodiak Oil & Gas Corp. † 420 3,604 Lukoil OAO ADR (Russia) 465 29,272 Marathon Oil Corp. 2,281 70,369 Marathon Petroleum Corp. 1,303 77,581 Murphy Oil Corp. 759 43,066 Occidental Petroleum Corp. 1,283 96,493 Pacific Rubiales Energy Corp. (Colombia) 409 8,922 Petroleo Brasileiro SA ADR (Preference) (Brazil) 598 10,495 Phillips 66 355 18,591 Repsol YPF SA (Spain) 512 10,861 Rosetta Resources, Inc. † 61 2,741 Royal Dutch Shell PLC Class A (United Kingdom) 919 30,765 Royal Dutch Shell PLC Class B (United Kingdom) 823 28,409 Statoil ASA (Norway) 530 12,959 Stone Energy Corp. † 170 3,524 Swift Energy Co. † 226 3,498 Tesoro Corp. 1,081 45,705 Total SA (France) 498 24,919 Unit Corp. † 80 3,594 Vaalco Energy, Inc. † 913 7,733 Valero Energy Corp. 3,204 103,361 W&T Offshore, Inc. 171 2,833 Western Refining, Inc. 263 7,640 Williams Cos., Inc. (The) 1,349 44,301 Pharmaceuticals (5.5%) Abbott Laboratories 289 18,785 AstraZeneca PLC (United Kingdom) 415 19,724 Bayer AG (Germany) 74 6,694 Elan Corp. PLC ADR (Ireland) † 338 3,373 Eli Lilly & Co. 3,562 174,680 Endo Health Solutions, Inc. † 1,161 33,274 Forest Laboratories, Inc. † 2,932 103,968 GlaxoSmithKline PLC (United Kingdom) 1,252 26,769 Glenmark Pharmaceuticals, Ltd. (India) † 1,383 11,026 Hi-Tech Pharmacal Co., Inc. † 61 1,842 Impax Laboratories, Inc. † 271 5,512 Jazz Pharmaceuticals PLC † 334 17,996 Dynamic Asset Allocation Equity Fund 33 COMMON STOCKS (93.2%)* cont. Shares Value Pharmaceuticals cont. Johnson & Johnson 1,577 $109,963 Merck & Co., Inc. 1,173 51,964 Novartis AG (Switzerland) 397 24,569 Novo Nordisk A/S Class B (Denmark) 207 32,874 Obagi Medical Products, Inc. † 703 9,603 Orion OYJ Class B (Finland) 453 12,131 Otsuka Holdings Company, Ltd. (Japan) 800 23,747 Pfizer, Inc. 12,424 310,847 PharMerica Corp. † 248 3,581 Questcor Pharmaceuticals, Inc. 43 1,116 Roche Holding AG-Genusschein (Switzerland) 229 45,073 Salix Pharmaceuticals, Ltd. † 40 1,714 Sanofi (France) 286 25,539 ViroPharma, Inc. † 271 6,718 Warner Chilcott PLC Class A 2,059 24,008 Photography/Imaging (0.1%) Konica Minolta Holdings, Inc. (Japan) 1,500 10,699 Publishing (0.5%) Gannett Co., Inc. 1,425 25,508 McGraw-Hill Cos., Inc. (The) 1,277 67,821 Scholastic Corp. 112 3,143 Railroads (0.2%) Central Japan Railway Co. (Japan) 400 31,686 Hankyu Hanshin Holdings, Inc. (Japan) 3,000 15,831 Real estate (3.3%) AG Mortgage Investment Trust, Inc. R 91 2,241 Agree Realty Corp. R 167 4,379 Amata Corp. PLC (Thailand) 15,700 7,980 Apollo Commercial Real Estate Finance, Inc. R 183 3,054 Apollo Residential Mortgage, Inc. 170 3,687 Arlington Asset Investment Corp. Class A 109 2,359 ARMOUR Residential REIT, Inc. R 477 3,339 Ashford Hospitality Trust, Inc. R 565 5,113 AvalonBay Communities, Inc. R 399 52,583 BR Properties SA (Brazil) 400 4,717 C C Land Holdings, Ltd. (China) 19,702 6,813 CBL & Associates Properties, Inc. R 569 12,808 Chimera Investment Corp. R 7,004 19,191 China Overseas Grand Oceans Group, Ltd. (China) 11,000 11,851 China Overseas Land & Investment, Ltd. (China) 4,000 11,845 Dexus Property Group (Australia) 15,158 15,898 Dynex Capital, Inc. R 440 4,312 Education Realty Trust, Inc. R 238 2,454 EPR Properties R 59 2,676 Equity Residential Trust R 1,174 65,168 34 Dynamic Asset Allocation Equity Fund COMMON STOCKS (93.2%)* cont. Shares Value Real estate cont. First Industrial Realty Trust † R 188 $2,482 Glimcher Realty Trust R 358 3,838 Hang Lung Group, Ltd. (Hong Kong) 2,000 11,148 HFF, Inc. Class A † 632 9,373 Invesco Mortgage Capital, Inc. R 143 3,027 Investors Real Estate Trust R 426 3,617 Jones Lang LaSalle, Inc. 81 6,643 Lexington Realty Trust R 1,180 11,316 LTC Properties, Inc. R 202 6,609 MFA Financial, Inc. R 483 4,062 Mission West Properties R 271 2,477 National Health Investors, Inc. R 190 10,545 One Liberty Properties, Inc. R 195 3,804 PS Business Parks, Inc. R 129 8,319 Public Storage R 539 75,805 Rayonier, Inc. R 611 30,452 Simon Property Group, Inc. R 990 150,608 Sovran Self Storage, Inc. R 127 7,847 St. Joe Co. (The) † 700 14,966 Starwood Property Trust, Inc. R 111 2,537 Stockland (Units) (Australia) R 4,342 15,361 Universal Health Realty Income Trust R 46 2,242 Urstadt Biddle Properties, Inc. Class A R 152 2,856 Westfield Group (Australia) 1,227 13,343 Wheelock and Co., Ltd. (Hong Kong) 3,000 14,554 Regional Bells (0.6%) AT&T, Inc. 3,436 117,271 Cincinnati Bell, Inc. † 561 2,990 Restaurants (0.4%) AFC Enterprises † 570 15,071 Alsea SAB de CV (Mexico) † 3,200 5,536 Brinker International, Inc. 787 23,571 Cheesecake Factory, Inc. (The) 46 1,573 Domino’s Pizza, Inc. 65 2,704 McDonald’s Corp. 325 28,288 Papa John’s International, Inc. † 60 3,176 Ruby Tuesday, Inc. † 426 3,327 Retail (7.1%) Advance Auto Parts, Inc. 371 27,139 Aeon Co., Ltd. (Japan) 1,000 11,185 Bed Bath & Beyond, Inc. † 1,037 60,893 Big Lots, Inc. † 191 5,379 BR Malls Participacoes SA (Brazil) 730 9,378 Buckle, Inc. (The) 72 3,683 Cabela’s, Inc. † 127 6,067 Dynamic Asset Allocation Equity Fund 35 COMMON STOCKS (93.2%)* cont. Shares Value Retail cont. Cash America International, Inc. 41 $1,527 Cie Financiere Richemont SA (Switzerland) 241 18,581 Cie Financiere Richemont SA (Switzerland) 1,164 9,004 Coach, Inc. 1,123 64,954 Costco Wholesale Corp. 1,750 181,982 Crocs, Inc. † 122 1,629 CVS Caremark Corp. 3,498 162,692 Deckers Outdoor Corp. † 43 1,646 Destination Maternity Corp. 312 6,933 Dillards, Inc. Class A 457 40,632 Elders, Ltd. (Australia) † 1,605 209 Finish Line, Inc. (The) Class A 323 6,663 Foot Locker, Inc. 1,830 65,587 Foschini, Ltd. (South Africa) 580 8,351 Francesca’s Holdings Corp. † 115 2,993 GameStop Corp. Class A 364 9,555 Genesco, Inc. † 33 1,826 Home Depot, Inc. (The) 3,105 202,041 KAR Auction Services, Inc. † 233 4,140 Koninklijke Ahold NV (Netherlands) 1,056 13,399 Kroger Co. (The) 3,121 81,895 Lowe’s Cos., Inc. 2,256 81,419 Lumber Liquidators Holdings, Inc. † 34 1,825 Macy’s, Inc. 1,741 67,377 Mitra Adiperkasa Tbk PT (Indonesia) 6,500 4,811 Next PLC (United Kingdom) 473 27,744 O’Reilly Automotive, Inc. † 569 53,531 PetSmart, Inc. 590 41,689 Pier 1 Imports, Inc. 93 1,785 Rent-A-Center, Inc. 51 1,773 Sonic Automotive, Inc. Class A 796 15,713 USANA Health Sciences, Inc. † 37 1,527 Wal-Mart Stores, Inc. 535 38,531 Walgreen Co. 2,052 69,582 Walmart De Mexico SAB de CV Ser. V (Mexico) 2,228 6,992 Woolworths, Ltd. (Australia) 678 20,717 Semiconductor (1.0%) Applied Materials, Inc. 4,001 42,931 ASML Holding NV (Netherlands) 209 13,037 Entegris, Inc. † 1,017 9,112 KLA-Tencor Corp. 674 30,647 Lam Research Corp. † 632 22,196 Photronics, Inc. † 483 2,487 Qualcomm, Inc. 535 34,037 Rudolph Technologies, Inc. † 248 2,743 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 3,000 10,191 36 Dynamic Asset Allocation Equity Fund COMMON STOCKS (93.2%)* cont. Shares Value Semiconductor cont. Teradyne, Inc. † 1,477 $23,100 Ultra Clean Holdings, Inc. † 432 2,082 Shipping (0.4%) Neptune Orient Lines, Ltd. (Singapore) † 12,000 10,716 Quality Distribution, Inc. † 358 2,395 Swift Transportation Co. † 617 5,220 United Parcel Service, Inc. Class B 522 38,163 Wabtec Corp. 323 27,332 Software (3.6%) BMC Software, Inc. † 1,188 48,660 CA, Inc. 2,105 46,647 Cadence Design Systems, Inc. † 2,865 36,471 IntraLinks Holdings, Inc. † 643 4,237 Manhattan Associates, Inc. † 87 4,980 Microsoft Corp. 11,094 295,321 NTT Data Corp. (Japan) 2 5,794 Oracle Corp. 5,089 163,356 Oracle Corp. Japan (Japan) 300 12,592 Parametric Technology Corp. † 152 3,076 QLIK Technologies, Inc. † 118 2,287 Rovi Corp. † 251 3,850 Safeguard Scientifics, Inc. † 163 2,303 SAP AG (Germany) 106 8,277 Symantec Corp. † 3,708 69,561 Tencent Holdings, Ltd. (China) 300 9,801 TIBCO Software, Inc. † 253 6,338 Ultimate Software Group, Inc. † 60 5,671 Staffing (0.2%) Barrett Business Services, Inc. 125 4,156 On Assignment, Inc. † 188 3,747 Robert Half International, Inc. 982 27,751 Technology (0.1%) Softbank Corp. (Japan) 400 14,994 Tech Data Corp. † 331 14,620 Technology services (2.6%) Acxiom Corp. † 351 6,209 AOL, Inc. † 1,564 58,681 Computer Sciences Corp. 802 30,524 CSG Systems International, Inc. † 76 1,412 Fair Isaac Corp. 278 11,904 Google, Inc. Class A † 342 238,842 IBM Corp. 817 155,286 LivePerson, Inc. † 188 2,480 Perficient, Inc. † 250 2,723 Dynamic Asset Allocation Equity Fund 37 COMMON STOCKS (93.2%)* cont. Shares Value Technology services cont. Sourcefire, Inc. † 61 $3,003 Tyler Technologies, Inc. † 67 3,144 Unisys Corp. † 58 1,002 VASCO Data Security International, Inc. † 746 5,602 Yandex NV Class A (Russia) † 404 8,815 Yelp, Inc. † 119 2,250 Telecommunications (1.1%) Advanced Info Service PCL (Thailand) 1,400 10,036 Allot Communications, Ltd. (Israel) † 101 2,206 America Movil SAB de CV ADR Ser. L (Mexico) 554 13,069 Aruba Networks, Inc. † 160 3,117 BroadSoft, Inc. † 64 2,024 BT Group PLC (United Kingdom) 4,112 15,383 CalAmp Corp. † 290 2,514 China Communications Services Corp., Ltd. (China) 12,000 6,751 Comtech Telecommunications Corp. 154 3,936 EchoStar Corp. Class A † 690 21,638 Empresa Nacional de Telecomunicaciones SA (ENTEL) (Chile) 439 9,036 France Telecom SA (France) 1,115 11,802 InterDigital, Inc. 36 1,536 InterXion Holding NV (Netherlands) † 143 3,105 Loral Space & Communications, Inc. 72 6,125 MTN Group, Ltd. (South Africa) 539 9,920 NeuStar, Inc. Class A † 160 6,432 NTELOS Holdings Corp. 279 3,599 NTT DoCoMo, Inc. (Japan) 10 14,423 ShoreTel, Inc. † 658 2,843 Tele2 AB Class B (Sweden) 689 12,044 Telefonica SA (Spain) 1,115 14,632 Telstra Corp., Ltd. (Australia) 4,295 19,319 Turkcell Iletisim Hizmetleri AS (Turkey) † 1,028 6,185 USA Mobility, Inc. 216 2,497 Vodafone Group PLC (United Kingdom) 5,552 14,335 Telephone (1.4%) Deutsche Telekom AG (Germany) 1,188 13,087 Verizon Communications, Inc. 6,146 271,161 Textiles (—%) G&K Services, Inc. Class A 86 2,915 True Religion Apparel, Inc. 93 2,426 Tire and rubber (0.2%) Cie Generale des Etablissements Michelin (France) 201 18,693 Cooper Tire & Rubber Co. 529 13,214 38 Dynamic Asset Allocation Equity Fund COMMON STOCKS (93.2%)* cont. Shares Value Tobacco (2.2%) British American Tobacco (BAT) PLC (United Kingdom) 341 $17,887 Japan Tobacco, Inc. (Japan) 1,000 29,963 Lorillard, Inc. 675 81,782 Philip Morris International, Inc. 3,489 313,590 Toys (0.1%) LeapFrog Enterprises, Inc. † 464 4,227 Namco Bandai Holdings, Inc. (Japan) 700 9,825 Transportation services (0.1%) ComfortDelgro Corp., Ltd. (Singapore) 8,000 11,273 JSL SA (Brazil) 1,308 7,713 Universal Truckload Services, Inc. 188 2,916 XPO Logistics, Inc. † 361 5,729 Trucks and parts (0.3%) Aisin Seiki Co., Ltd. (Japan) 500 14,775 American Axle & Manufacturing Holdings, Inc. † 191 1,998 Hyundai Mobis (South Korea) 71 18,720 Hyundai Wia Corp. (South Korea) 66 11,093 Standard Motor Products, Inc. 288 5,633 Water Utilities (0.1%) United Utilities Group PLC (United Kingdom) 1,897 20,713 Total common stocks (cost $15,430,366) INVESTMENT COMPANIES (3.9%)* Shares Value iShares FTSE A50 China Index ETF (China) 3,500 $4,308 SPDR S&P rust 5,160 733,030 SPDR S&P Midcap rust 315 57,440 Total investment companies (cost $665,336) SHORT-TERM INVESTMENTS (3.6%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.16% L 547,745 $547,745 U.S. Treasury Bills with effective yields ranging from 0.165% to 0.171%, May 30, 2013 # $60,000 59,948 U.S. Treasury Bills with an effective yield of 0.139%, February 7, 2013 # 129,000 128,969 Total short-term investments (cost $736,662) TOTAL INVESTMENTS Total investments (cost $16,832,364) Dynamic Asset Allocation Equity Fund 39 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ADS American Depository Shares: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt OAO Open Joint Stock Company SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from June 1, 2012 through November 30, 2012 the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $20,242,576. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $29,851 to cover certain derivatives contracts. FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $11,553,365) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 12/20/12 $397,408 $395,315 $(2,093) Euro Buy 12/20/12 230,368 229,914 454 Swedish Krona Buy 12/20/12 187,668 187,292 376 Barclays Bank PLC Australian Dollar Buy 12/20/12 20,117 20,020 97 Australian Dollar Sell 12/20/12 20,117 19,892 (225) Brazilian Real Buy 12/20/12 11,345 11,875 (530) British Pound Buy 12/20/12 73,697 74,296 (599) Canadian Dollar Sell 12/20/12 30,291 30,155 (136) Czech Koruna Sell 12/20/12 12,053 11,632 (421) Euro Buy 12/20/12 368,381 367,748 633 Indonesian Rupiah Sell 12/20/12 5,957 5,923 (34) Japanese Yen Sell 12/20/12 259,461 267,372 7,911 Mexican Peso Buy 12/20/12 11,828 11,696 132 40 Dynamic Asset Allocation Equity Fund FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $11,553,365) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. New Zealand Dollar Sell 12/20/12 $6,479 $6,498 $19 Norwegian Krone Sell 12/20/12 48,309 48,118 (191) Polish Zloty Buy 12/20/12 19,102 18,605 497 Singapore Dollar Sell 12/20/12 38,095 38,077 (18) Swedish Krona Sell 12/20/12 148,068 147,859 (209) Swiss Franc Buy 12/20/12 138,159 138,195 (36) Taiwan Dollar Buy 12/20/12 12,150 12,087 63 Turkish Lira Buy 12/20/12 22,730 22,721 9 Citibank, N.A. Australian Dollar Sell 12/20/12 96,518 95,816 (702) Brazilian Real Buy 12/20/12 17,182 17,827 (645) British Pound Buy 12/20/12 66,809 67,349 (540) Canadian Dollar Sell 12/20/12 19,926 19,838 (88) Czech Koruna Sell 12/20/12 12,042 11,618 (424) Danish Krone Sell 12/20/12 4,761 4,684 (77) Euro Buy 12/20/12 114,468 113,965 503 Japanese Yen Sell 12/20/12 203,440 209,242 5,802 Singapore Dollar Buy 12/20/12 38,751 38,608 143 Swiss Franc Buy 12/20/12 138,159 137,626 533 Swiss Franc Sell 12/20/12 138,159 138,190 31 Turkish Lira Buy 12/20/12 9,271 9,267 4 Credit Suisse AG Australian Dollar Buy 12/20/12 115,071 114,566 505 Brazilian Real Buy 12/20/12 11,345 11,915 (570) British Pound Buy 12/20/12 236,634 238,494 (1,860) Canadian Dollar Sell 12/20/12 41,965 41,782 (183) Czech Koruna Sell 12/20/12 12,042 11,623 (419) Euro Buy 12/20/12 87,022 86,835 187 Indonesian Rupiah Sell 12/20/12 5,957 5,926 (31) Japanese Yen Buy 12/20/12 798,789 820,917 (22,128) Mexican Peso Buy 12/20/12 9,242 9,136 106 New Zealand Dollar Sell 12/20/12 6,479 6,498 19 Norwegian Krone Buy 12/20/12 95,540 95,410 130 Philippines Peso Buy 12/20/12 10,829 10,734 95 Polish Zloty Buy 12/20/12 10,802 10,525 277 South Korean Won Buy 12/20/12 3,589 3,554 35 Swedish Krona Sell 12/20/12 34,298 34,263 (35) Turkish Lira Buy 12/20/12 31,162 31,150 12 Dynamic Asset Allocation Equity Fund 41 FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $11,553,365) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG Brazilian Real Buy 12/20/12 $11,345 $11,898 $(553) British Pound Buy 12/20/12 52,069 52,490 (421) Canadian Dollar Buy 12/20/12 141,292 140,655 637 Euro Sell 12/20/12 56,714 57,611 897 Norwegian Krone Buy 12/20/12 21,790 21,706 84 Polish Zloty Buy 12/20/12 9,060 8,822 238 Singapore Dollar Buy 12/20/12 11,961 11,935 26 Singapore Dollar Sell 12/20/12 11,961 11,947 (14) South Korean Won Buy 12/20/12 3,778 3,741 37 Swedish Krona Sell 12/20/12 40,983 40,936 (47) Turkish Lira Buy 12/20/12 11,784 11,778 6 Goldman Sachs International British Pound Buy 12/20/12 121,280 122,233 (953) Euro Buy 12/20/12 50,470 50,368 102 Euro Sell 12/20/12 50,470 49,908 (562) Japanese Yen Buy 12/20/12 90,779 93,386 (2,607) HSBC Bank USA, National Association British Pound Sell 12/20/12 129,291 130,347 1,056 Canadian Dollar Sell 12/20/12 19,624 19,541 (83) Euro Buy 12/20/12 215,279 214,786 493 Hong Kong Dollar Sell 12/20/12 36,774 36,777 3 Japanese Yen Sell 12/20/12 143,468 147,884 4,416 Norwegian Krone Buy 12/20/12 177,901 177,045 856 Russian Ruble Buy 12/20/12 21,300 20,619 681 Singapore Dollar Buy 12/20/12 3,195 3,192 3 Singapore Dollar Sell 12/20/12 3,195 3,184 (11) South Korean Won Buy 12/20/12 4,346 4,306 40 Swiss Franc Buy 12/20/12 63,899 63,570 329 Turkish Lira Buy 12/20/12 7,986 7,971 15 JPMorgan Chase Bank N.A. Australian Dollar Buy 12/20/12 269,958 268,685 1,273 Brazilian Real Buy 12/20/12 11,345 11,899 (554) British Pound Buy 12/20/12 97,248 98,049 (801) Canadian Dollar Buy 12/20/12 123,379 122,848 531 Czech Koruna Sell 12/20/12 12,042 11,626 (416) Euro Sell 12/20/12 588,082 587,257 (825) Hong Kong Dollar Buy 12/20/12 62,167 62,173 (6) Japanese Yen Sell 12/20/12 252,244 259,424 7,180 Mexican Peso Buy 12/20/12 141,603 139,971 1,632 New Zealand Dollar Sell 12/20/12 10,251 10,334 83 Norwegian Krone Sell 12/20/12 192,351 191,636 (715) 42 Dynamic Asset Allocation Equity Fund FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $11,553,365) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Polish Zloty Buy 12/20/12 $21,700 $21,147 $553 Russian Ruble Buy 12/20/12 25,427 24,601 826 Singapore Dollar Buy 12/20/12 37,768 37,772 (4) Singapore Dollar Sell 12/20/12 37,768 37,641 (127) Swedish Krona Sell 12/20/12 139,594 139,097 (497) Taiwan Dollar Buy 12/20/12 179 181 (2) Turkish Lira Buy 12/20/12 13,571 13,578 (7) Royal Bank of Scotland PLC (The) Canadian Dollar Buy 12/20/12 5,937 5,911 26 Euro Buy 12/20/12 272,903 272,300 603 Japanese Yen Buy 12/20/12 73,701 75,803 (2,102) Swiss Franc Sell 12/20/12 94,661 94,237 (424) State Street Bank and Trust Co. Australian Dollar Buy 12/20/12 20,117 20,351 (234) Brazilian Real Buy 12/20/12 20,216 20,941 (725) British Pound Sell 12/20/12 178,316 179,744 1,428 Canadian Dollar Buy 12/20/12 52,330 52,099 231 Czech Koruna Sell 12/20/12 12,042 11,621 (421) Euro Buy 12/20/12 196,678 195,784 894 Indonesian Rupiah Sell 12/20/12 5,957 5,921 (36) Japanese Yen Buy 12/20/12 65,936 67,560 (1,624) Mexican Peso Buy 12/20/12 17,989 17,782 207 New Zealand Dollar Sell 12/20/12 6,315 6,336 21 Norwegian Krone Sell 12/20/12 124,688 124,177 (511) Polish Zloty Buy 12/20/12 11,943 11,631 312 Singapore Dollar Buy 12/20/12 4,916 4,916 — Singapore Dollar Sell 12/20/12 4,916 4,897 (19) South Korean Won Buy 12/20/12 6,690 6,626 64 Swedish Krona Sell 12/20/12 5,363 5,393 30 Thai Baht Buy 12/20/12 10,476 10,418 58 Turkish Lira Buy 12/20/12 12,063 12,053 10 UBS AG Australian Dollar Buy 12/20/12 20,012 19,905 107 Australian Dollar Sell 12/20/12 20,012 20,045 33 British Pound Sell 12/20/12 78,344 78,976 632 Canadian Dollar Sell 12/20/12 366,614 365,011 (1,603) Czech Koruna Sell 12/20/12 12,042 11,619 (423) Euro Sell 12/20/12 401,680 401,257 (423) Japanese Yen Sell 12/20/12 16,279 17,021 742 Mexican Peso Buy 12/20/12 1,799 1,778 21 Dynamic Asset Allocation Equity Fund 43 FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $11,553,365) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. New Zealand Dollar Sell 12/20/12 $5,740 $5,828 $88 Norwegian Krone Buy 12/20/12 112,619 112,379 240 Philippines Peso Buy 12/20/12 7,594 7,530 64 Russian Ruble Buy 12/20/12 25,427 24,703 724 Singapore Dollar Buy 12/20/12 12,043 11,969 74 Singapore Dollar Sell 12/20/12 12,043 12,004 (39) South African Rand Buy 12/20/12 33,236 33,315 (79) South African Rand Sell 12/20/12 33,236 33,726 490 Swedish Krona Buy 12/20/12 178,805 178,581 224 Taiwan Dollar Buy 12/20/12 6,137 6,106 31 Thai Baht Buy 12/20/12 7,403 7,363 40 Turkish Lira Buy 12/20/12 11,169 11,171 (2) WestPac Banking Corp. Australian Dollar Buy 12/20/12 175,525 174,555 970 British Pound Sell 12/20/12 353,427 356,186 2,759 Canadian Dollar Buy 12/20/12 180,540 179,734 806 Euro Buy 12/20/12 159,605 159,330 275 Japanese Yen Sell 12/20/12 18,591 19,134 543 Mexican Peso Buy 12/20/12 11,998 11,859 139 Norwegian Krone Buy 12/20/12 24,295 24,212 83 Swedish Krona Sell 12/20/12 42,395 42,364 (31) Total FUTURES CONTRACTS OUTSTANDING at 11/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) FTSE 100 Index (Short) 3 282,307 Dec-12 $(1,616) Russell 2000 Index Mini (Long) 3 246,210 Dec-12 (227) S&P 500 Index E-Mini (Long) 5 353,600 Dec-12 (4,560) S&P 500 Index E-Mini (Short) 1 70,725 Dec-12 (335) SPI 200 Index (Short) 2 $235,645 Dec-12 (2,424) Tokyo Price Index (Long) 3 284,224 Dec-12 1,088 Total 44 Dynamic Asset Allocation Equity Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,176,400 $— $— Capital goods 1,073,764 1,161 — Communication services 952,102 — — Conglomerates 408,713 — — Consumer cyclicals 2,353,951 — — Consumer staples 1,865,063 129 — Energy 1,835,719 — — Financials 3,308,645 — — Health care 2,052,430 — — Technology 3,024,431 — — Transportation 265,581 — — Utilities and power 552,121 — — Total common stocks — Investment companies $794,778 $— $— Short-term investments 547,745 188,917 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $3,444 $— Futures contracts (8,074) — — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Equity Fund 45 Statement of assets and liabilities 11/30/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $16,284,619) $19,853,905 Affiliated issuers (identified cost $547,745) (Notes 1 and 6) 547,745 Cash 5,472 Foreign currency (cost $8,348) (Note 1) 7,648 Dividends, interest and other receivables 63,577 Receivable for shares of the fund sold 900,024 Receivable for investments sold 142,288 Receivable for sales of delayed delivery securities (Note 1) 204 Receivable from Manager (Note 2) 21,996 Unrealized appreciation on forward currency contracts (Note 1) 53,539 Total assets LIABILITIES Payable for investments purchased 159,957 Payable for shares of the fund repurchased 1,031,513 Payable for custodian fees (Note 2) 49,172 Payable for investor servicing fees (Note 2) 7,905 Payable for Trustee compensation and expenses (Note 2) 2,249 Payable for administrative services (Note 2) 39 Payable for variation margin (Note 1) 2,606 Unrealized depreciation on forward currency contracts (Note 1) 50,095 Other accrued expenses 50,286 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $15,075,084 Undistributed net investment income (Note 1) 199,336 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 1,406,477 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,561,679 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($28,260 divided by 2,514 shares) $11.24 Offering price per class A share (100/94.25 of $11.24)* $11.93 Net asset value, offering price and redemption price per class Y share ($20,214,316 divided by 1,797,720 shares) $11.24 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 46 Dynamic Asset Allocation Equity Fund Statement of operations Six months ended 11/30/12 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $4,993) $242,292 Interest (including interest income of $353 from investments in affiliated issuers) (Note 6) 353 Total investment income EXPENSES Compensation of Manager (Note 2) 61,404 Investor servicing fees (Note 2) 25,434 Custodian fees (Note 2) 57,167 Trustee compensation and expenses (Note 2) 893 Administrative services (Note 2) 220 Auditing 41,678 Other 9,712 Fees waived and reimbursed by Manager (Note 2) (89,293) Total expenses Expense reduction (Note 2) (658) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $156) (Notes 1 and 3) 53,177 Net realized gain on futures contracts (Note 1) 111,873 Net realized loss on foreign currency transactions (Note 1) (35,177) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 63,523 Net unrealized appreciation of investments and futures contracts during the period 1,833,278 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Equity Fund 47 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 11/30/12* Year ended 5/31/12 Operations: Net investment income $136,088 $278,607 Net realized gain on investments and foreign currency transactions 129,873 1,537,485 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 1,896,801 (5,384,488) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net realized short-term gain on investments Class A — (1,354) Class Y — (950,609) From net realized long-term gain on investments Class A — (1,611) Class Y — (1,113,394) Decrease from capital share transactions (Note 4) (646,773) (9,265,753) Total increase (decrease) in net assets NET ASSETS Beginning of period 18,726,587 33,627,704 End of period (including undistributed net investment income of $199,336 and $63,248, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 48 Dynamic Asset Allocation Equity Fund This page left blank intentionally. Dynamic Asset Allocation Equity Fund 49 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A November 30, 2012** .07 1.06 — — — 11.18 * .53 * .67 * 27 * May 31, 2012 .13 (1.12) — (1.18) 28 1.07 1.20 82 May 31, 2011 .10 2.79 (.30) (1.84) 31 1.06 .86 110 May 31, 2010 .10 2.09 (.96) (1.55) 23 1.05 .82 103 May 31, 2009† .06 1.79 — — — 18.50 * 15 .40* .61* 46* Class Y November 30, 2012** .07 1.06 — — — 11.18 * .53 * .67 * 27 * May 31, 2012 .13 (1.12) — (1.18) 1.07 1.20 82 May 31, 2011 .11 2.78 (.30) (1.84) 1.06 .87 110 May 31, 2010 .10 2.09 (.96) (1.55) 1.05 .78 103 May 31, 2009† .06 1.79 — — — 18.50 * .40 * .61 * 46 * * Not annualized. ** Unaudited. † For the period January 23, 2009 (commencement of operations) to May 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets November 30, 2012 0.44% May 31, 2012 0.75 May 31, 2011 0.49 May 31, 2010 0.41 May 31, 2009 0.30 The accompanying notes are an integral part of these financial statements. 50 Dynamic Asset Allocation Equity Fund Dynamic Asset Allocation Equity Fund 51 Notes to financial statements 11/30/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from June 1, 2012 through November 30, 2012. Putnam Dynamic Asset Allocation Equity Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term growth by investing mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide. While Putnam Management typically allocates approximately 75% of the fund’s assets to investments in U.S. companies, and 25% of the fund’s assets to investments in international companies, these allocations may vary. The fund invests mainly in developed countries, but may invest in emerging markets. The fund offers classA and classY shares. ClassA shares are sold with a maximum front-end sales charge of 5.75%, and generally do not pay a contingent deferred sales charge. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, but do not bear a distribution fee. ClassY shares are generally only available to corporate and institutional clients and clients in other approved programs. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number 52 Dynamic Asset Allocation Equity Fund of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to manage exposure to market risk and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Dynamic Asset Allocation Equity Fund 53 Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average of approximately 20 futures contracts outstanding for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $19,500,000 on forward currency contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $31,355 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. 54 Dynamic Asset Allocation Equity Fund The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $16,964,774, resulting in gross unrealized appreciation and depreciation of $3,969,278 and $532,402, respectively, or net unrealized appreciation of $3,436,876. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.550% of the next $50 billion, 0.700% of the next $5 billion, 0.530% of the next $50 billion, 0.650% of the next $10 billion, 0.520% of the next $100 billion and 0.600% of the next $10 billion, 0.515% of any excess thereafter. Putnam Management has contractually agreed, through September 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $89,293 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Dynamic Asset Allocation Equity Fund 55 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: ClassA $37 ClassY 25,397 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $14 under the expense offset arrangements and by $644 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $17, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to classA shares. The Trustees currently have not approved payments under the Plan. A deferred sales charge of up to 1.00% is assessed on certain redemptions of class A shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $5,205,658 and $5,502,952, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 56 Dynamic Asset Allocation Equity Fund Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 11/30/12 Year ended 5/30/12 ClassA Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions — — 311 2,965 — — 311 2,965 Shares repurchased (288) (3,262) (2) (15) Net increase (decrease) Six months ended 11/30/12 Year ended 5/30/12 ClassY Shares Amount Shares Amount Shares sold 430,939 $4,673,692 857,458 $9,180,776 Shares issued in connection with reinvestment of distributions — — 218,185 2,064,003 430,939 4,673,692 1,075,643 11,244,779 Shares repurchased (482,567) (5,317,203) (1,962,161) (20,513,482) Net decrease At the close of the reporting period, Putnam Investments, LLC owned 1,626 classA shares of the fund (64.7 % of classA shares outstanding), valued at $18,273. At the close of the reporting period, funds within the Putnam RetirementReady® Funds owned 91.7% of the outstanding shares of the fund. Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $53,539 Payables $50,095 Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 1,088* depreciation 9,162* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Dynamic Asset Allocation Equity Fund 57 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Futures contracts Total Foreign exchange contracts $— $(35,113) $(35,113) Equity contracts 111,873 — 111,873 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Futures contracts Total Foreign exchange contracts $— $65,166 $65,166 Equity contracts (68,477) — (68,477) Total Note 6: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $658,914 $1,267,009 $1,378,178 $353 $547,745 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 8: New accounting pronouncement In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 58 Dynamic Asset Allocation Equity Fund The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund® The Putnam Fund for Growth and Income Absolute Return 300 Fund® International Value Fund Absolute Return 500 Fund® Multi-Cap Value Fund Absolute Return 700 Fund® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Dynamic Asset Allocation Equity Fund 59 Global Sector Putnam RetirementReady ® Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Dynamic Asset Allocation Conservative Fund Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Growth Fund Retirement Income Fund Lifestyle 2 Dynamic Risk Allocation Fund Retirement Income Fund Lifestyle 3 A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 60 Dynamic Asset Allocation Equity Fund Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Dynamic Asset Allocation Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: January 28, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: January 28, 2013 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2013 Date of reporting period:	June 1, 2012 — November 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Risk Allocation Fund Semiannual report 11 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 22 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Our allocation of assets among asset classes may hurt performance, and our efforts to diversify risk through the use of leverage and allocation decisions may not be successful. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Our active trading strategies may lose money or not earn a return sufficient to cover trading and other costs. Our use of leverage increases these risks by increasing investment exposure. REITs involve the risks of real estate investing, including declining property values. The use of short selling may result in losses if the securities appreciate in value. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. Message from the Trustees Dear Fellow Shareholder: In recent months, Europe’s sovereign debt crisis and the threat of the “fiscal cliff” in the United States have contributed to heightened market volatility and have curtailed economic growth. Even with these challenges, the U.S. economy has exhibited resiliency, with employment, housing, and GDP data all improving. While most of Europe is mired in recession, slow but steady progress is being made to resolve the eurozone’s years-long debt crisis. Meanwhile, China, the world’s second-largest economy, is showing strength in its important manufacturing sector. Putnam’s portfolio managers and analysts are trained to look for opportunities and manage downside risk in volatile market environments. We also believe in the importance of relying on the expertise of a financial advisor as you work toward your long-term financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, MargaretA.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. * The Putnam Dynamic Risk Allocation Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the MSCI World Index (ND), 40% of which is the Barclays Global Aggregate Index, and 10% of which is the S&P Goldman Sachs Commodity Index. † Returns for the six-month period are not annualized, butcumulative. 4 Dynamic Risk Allocation Fund Interview with your fund’s portfolio manager Jeff, the fund’s semiannual fiscal period coincided with a rebound in equity markets. What factors helped stocks? Stocks performed well from the end of May through the end of November primarily because the world’s great macro risks gradually retreated. The fear of a major financial crisis in Europe eased as the European Central Bank [ECB] took more decisive and powerful measures to stabilize bond markets. China’s economy found firmer footing, and the U.S. economy picked up a little steam after appearing to stall early in the year. At the beginning of the period there was widespread concern that one or more of these risks could trigger a full-blown crisis. Instead, each one eased. Can you describe the overall risk allocations in the fund? The risk allocations did not change substantially during the past six months. We continued to favor equity risk over other types of risk during the period. Not far behind were the allocations to inflation risk and credit risk. Inflation-related holdings included commodities, real estate investment trusts [REITs], and Treasury Inflation-Protected Securities [TIPS]. Credit risk positions included high-yield corporate bonds and emerging-market bonds. The risk we considered least attractive was interest rates, and this allocation was well below a quarter of the fund’s risk. With Treasury yields at historically low levels, we This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 11/30/12. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on pages 15–16. Dynamic Risk Allocation Fund 5 think investors stand to lose much more if rates rise than they stand to gain if rates fall. What is the reasoning behind the credit risk weighting? We find high-yield corporate bonds to be attractive investments. We recognize that a rise in interest rates could also have a negative impact on high-yield securities because they have a degree of duration risk, but we find the fundamentals of the high-yield market to be compelling. Current yield spreads above Treasuries are relatively high and the corporate default rate is low. Both attributes are attractive relative to historical norms. What results did you see for the other risk sources? Credit risk was the biggest contributor aside from equity risk. In addition to high-yield securities, investment-grade corporate and mortgage-backed bonds performed well, a sign of investors’ willingness to take credit risk. Our least-favorite risk — interest rates — had weak results. Treasuries were flat. Inflation risk performed reasonably well. Commodities had solid results, benefiting from greater optimism about future economic growth. However, TIPS had flat results like Treasuries. During the period, inflation expectations did not change very much despite the fact that the Federal Reserve expanded its efforts to stimulate the economy through asset purchases. In more normal economic conditions, this action might have led to higher inflation expectations. At this time, however, inflation indicators remained dormant. Allocations are represented as a percentage of net assets. The fund’s exposures exceed 100% as a result of the fund’s use of investment leverage. Summary information may also differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Dynamic Risk Allocation Fund Why did you keep risks relatively balanced rather than make an even greater allocation to equity risk? In our view, it’s too simplistic to target short-term market rallies at the expense of long-term risk-adjusted returns. The fund’s balance of risks allows it to participate when a variety of investments perform well, without being dependent on just one risk that could go wrong. It’s also important, in my view, not to try to maximize participation in a short-term market movement, because doing so could also position the fund for greater volatility in the long run. This most recent six-month period provides a case in point. U.S. stocks pulled back sharply right after the election in early November. The fund withstood this stretch of volatility quite well because it was well diversified and not unbalanced with equity risk. When stocks pulled back, the fund’s government bonds and other risk allocations helped to stabilize the fund’s performance. You also have strategies seeking to add return at a more fundamental level. What were some examples? One example is our emphasis on less-volatile stocks within the equity risk exposure. We pursue this strategy because of research that indicates that stocks that have performed This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 11/30/12. Short-term holdings, TBA commitments, and derivatives are excluded. Holdings will vary over time. Dynamic Risk Allocation Fund 7 with less volatility than the market are likely to generate better long-term risk-adjusted returns than more volatile stocks. In this period, this bottom-up strategy tended to amplify the broader trends I’ve described. During the market’s ascent in the first five months of the period, the fund’s U.S. equity positions did not keep pace with broad market averages. However, when prices pulled back in November, the less-volatile stocks outperformed the market. Can you discuss the results of some top individual holdings? One of the top contributors to fund performance during the period was Google . The company continues to be the dominant Internet search engine and is benefiting froman increasing amount of advertising dollars moving to online ads rather than to traditional media. To help protect its dominance, Google has been investing in itsYouTube site and its open-access Androidsoftware for smartphones and mobile devices. Another large holding that contributed positively to fund results in the period was oil company Exxon Mobil . The company continues to be one of the most efficient companies in its industry, achieving some of the highest returns on capital. Its expertise is valuable in developing new sources of oil and natural gas. One of the weakest stocks in the portfolio was Microsoft . While the company continues to dominate desktop computers with its Windows PC operating system, the desktop market itself is under threat from tablet, mobile devices, and cloud computing in general. Microsoft is in the midst of responding to these business challenges by developing alternative devices and software integrated with the Windows system, but in recent months the stock has underperformed the market. However, it remains undervalued with future growth potential, in our view. At the start of the period, you had a preference for U.S. securities over international markets. How did this fare, and do you continue to have that preference? The fund’s broadly diversified portfolio had exposure to U.S. and international markets throughout the period, though we had a preference for U.S. stocks because eurozone countries faced a possible liquidity and debt restructuring crisis, while emerging markets were also stumbling. The U.S. markets appeared most resilient. Although a sharp, unexpected turnaround in Europe led international markets to outperform the United States during the period, we believe that the fund’s positioning was appropriate for our investment mandate. As I noted earlier, risks receded in both Europe and China over the course of the period. By Allocations are represented as a percentage of the fund’s portfolio value. Risk contribution is from Putnam research, which uses the historical standard deviation for the respective asset classes multiplied by the appropriate asset weight. Holdings and allocations may vary over time. 8 Dynamic Risk Allocation Fund contrast, in the United States uncertainty mounted because of the potential federal fiscal contraction or “cliff” that threatened to reduce economic growth in 2013. Going into the second half of the fiscal year, the portfolio has a more neutral regional positioning. How did currencies affect performance? During this period, currency exposures had little overall impact. As a fund that invests globally, we have a variety of currency exposures in the portfolio. The currency exposures result in part from owning international securities, but also by pursuing active strategies using forward currency contracts, a type of derivative. In some cases, we establish currency exposures with the goal of adding to performance, while in other cases the intent is to hedge foreign exchange risk that we consider unattractive. What are other examples of derivatives used in your strategies? In the fixed-income strategies, we used futures and interest-rate swaps to manage interest-rate exposure and to attempt to hedge interest-rate risk as well as prepayment risk. We also attempted to hedge credit and market risk, as well as the risks of individual securities, using credit default swaps. In implementing equity strategies, we used futures contracts to manage exposure to market risk, or to gain equity exposure with our cash holdings. With total return swaps, we managed specific sector, industry, and market exposures, and hedged the risks involved with these exposures. What is your outlook for markets and the fund in coming months? We believe that the major story of calendar year 2012 was a gradual reduction in macro risks as, one by one, Europe, China, and the United States managed to avoid the worst-case scenarios investors had foreseen. This process of easing fears put the wind at the back of markets. As each risk receded, it helped security prices rise. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Dynamic Risk Allocation Fund 9 Now that macro risks seemingly have subsided, we believe in 2013 there will be less of a tailwind for markets, but the environment has become more benign. We believe that corporate profits are likely to remain at strong levels, and that security prices are not generally overvalued. The U.S. housing market appears to be gaining vigor, and we believe it may help to lift the overall economy in 2013. A significant new risk to highlight is the political conflict surrounding U.S. fiscal policy and the uncertainty it creates in 2013. At the end of the fund’s reporting period, November30, the government had not yet resolved its policy deadlock, and new legislation enacted in early 2013 addressed tax rates primarily, rather than spending policies. Uncertainty about the impact of the federal fiscal situation on the economy is one reason we have less of a preference for U.S. stocks. As noted previously, the portfolio has a more neutral regional positioning as we enter the second half of the fiscal year. Jeff, thanks for commenting on the fund today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James A. Fetch; Robert J. Kea, CFA; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS While the U.S. economy continues to gather strength in several key areas, estimates for overall global economic growth in 2012 and 2013 have been downgraded. The Organisation for Economic Co-operation and Development (OECD) revised its global GDP projections from 3.4% to 2.9% for 2012 and from 4.2% to 3.4% for 2013. The primary barriers to growth include the eurozone’s debt crisis and, to a lesser degree, the impending U.S. “fiscal cliff.” For the eurozone, the Paris-based think tank predicts negative growth of –0.4% in 2012 and –0.1% in 2013, before climbing to a tepid 1.3% in 2014. U.S. GDP growth may be significantly better, however: 2.2% for 2012, slowing to 2% in 2013, before increasing to 2.8% in 2014, according to the OECD. 10 Dynamic Risk Allocation Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended November 30, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for period ended 11/30/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (7/2/12) (7/2/12) (9/19/11) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 12.07% 5.63% 11.09% 7.09% 11.11% 11.11% 11.49% 7.62% 11.79% 12.54% 12.54% 12.54% Annual average 9.99 4.69 9.19 5.89 9.21 9.21 9.52 6.33 9.76 10.38 10.38 10.38 1 year 11.85 5.43 11.09 6.09 11.11 10.11 11.38 7.51 11.68 12.20 12.20 12.20 6 months 8.01 1.84 7.65 2.65 7.65 6.65 7.84 4.06 7.92 8.19 8.19 8.19 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. Performance for class R5 and class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Dynamic Risk Allocation Fund 11 Comparative index returns For period ended 11/30/12 Lipper Global Flexible Putnam Dynamic Risk Portfolio Funds Allocation Blended Index category average* Life of fund 10.35% 7.61% Annual average 8.58 6.29 1 year 8.94 7.93 6 months 8.82 7.30 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 11/30/12, there were 412, 361, and 346 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 11/30/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 5/31/12 $10.24 $10.86 $10.20 $10.19 $10.21 $10.58 $10.23 — — $10.26 7/2/12* — $10.56 $10.56 — 11/30/12 11.06 11.73 10.98 10.97 11.01 11.41 11.04 11.10 11.10 11.10 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. This fund made no distributions for the period. * Inception date of class R5 and class R6 shares. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (7/2/12) (7/2/12) (9/19/11) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 12.14% 5.69% 11.07% 7.07% 11.14% 11.14% 11.47% 7.60% 11.78% 12.59% 12.54% 12.56% Annual average 9.35 4.41 8.53 5.47 8.59 8.59 8.84 5.88 9.07 9.69 9.65 9.67 1 year 11.55 5.09 10.67 5.67 10.73 9.73 10.97 7.09 11.27 11.83 11.78 11.81 6 months 5.49 –0.57 5.16 0.16 5.21 4.21 5.24 1.55 5.43 5.66 5.62 5.64 12 Dynamic Risk Allocation Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Net expenses for the fiscal year ended 5/31/12* 1.41% 2.16% 2.16% 1.91% 1.66% 1.16%** 1.16%** 1.16% Total annual operating expenses for the fiscal year ended 5/31/12 1.86% 2.61% 2.61% 2.36% 2.11% 1.58%** 1.48%** 1.61% Annualized expense ratio for the six-month period ended 11/30/12† 1.40% 2.15% 2.15% 1.90% 1.65% 1.15% 1.15% 1.15% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 0.01% in fees and expenses of acquired funds. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 9/30/13. ** Expenses for class R5 and R6 shares are based on the other expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and R6 shares. † For the fund’s most recent fiscal half year, or in the case of class R5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 11/30/12. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from June 1, 2012 (or, in the case of class R5 and R6 shares, from July 3, 2012 (commencement of operations)), to November 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $7.30 $11.19 $11.19 $9.90 $8.60 $4.88‡ $4.88‡ $6.00 Ending value (after expenses) $1,080.10 $1,076.50 $1,076.50 $1,078.40 $1,079.20 $1,051.10 $1,051.10 $1,081.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/12 (or, in the case of class R5 and R6 shares, from 7/3/12 (commencement of operations) to 11/30/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for class R5 and R6 shares been shown for the entire period from 6/1/12 to 11/30/12, they would have been higher. Dynamic Risk Allocation Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended November 30, 2012, use the following calculation method. To find the value of your investment on June 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $7.08 $10.86 $10.86 $9.60 $8.34 $5.82 $5.82 $5.82 Ending value (after expenses) $1,018.05 $1,014.29 $1,014.29 $1,015.54 $1,016.80 $1,019.30 $1,019.30 $1,019.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/12 (or in the case of class R5 and R6 shares, the period from 7/3/12 (commencement of operations) to 11/30/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Dynamic Risk Allocation Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined contribution plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Global Aggregate Index is an unmanaged index of global investment-grade fixed-income securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. Putnam Dynamic Risk Allocation Blended Index is a benchmark administered by Putnam Management, comprising 50% MSCI World Index (ND), 40% Barclays Global Aggregate Index, and 10% S&P Goldman Sachs Commodity Index. S&P 500 Index is an unmanaged index of common stock performance. Dynamic Risk Allocation Fund 15 S&P Goldman Sachs Commodity Index is a composite index of commodity sector returns that represents a broadly diversified, unleveraged, long-only position in commodityfutures. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of November 30, 2012, Putnam employees had approximately $340,000,000 and the Trustees had approximately $83,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Dynamic Risk Allocation Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured Dynamic Risk Allocation Fund 17 particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts generally have been in effect for two years — since January or, for a few funds, February 2010. For the majority of the open-end funds, the Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. In the case of your fund, which is a new fund that did not commence operations until September 2011, the Trustees approved the new management contract in September 2011. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years (less for your fund, which only commenced operations in September 2011), and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2011. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). In addition, effective through at least September 30, 2013, Putnam Management has agreed to waive 18 Dynamic Risk Allocation Fund fees (and, to the extent necessary, bear other expenses) to the extent that expenses of your fund (exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, payments under the fund’s distribution plans and acquired fund fees and expenses) would exceed 1.15% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management Dynamic Risk Allocation Fund 19 under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods (in the case of your fund, which had only recently commenced operations, the Trustees considered its investment performance from the fund’s inception in September 2011 through December 2011) and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the total return of your fund, and your fund’s performance relative to its internal benchmark, for the period measuring from its inception on September 19, 2011 through December 31, 2011. Putnam Dynamic Risk Allocation Fund’s class A shares’ return net of fees and expenses was positive and approximated the benchmark return over the life-of-fund period ended December 31, 2011. Because your fund had been operational for less than one year, the Trustees considered that there had not been a sufficiently long period of time to allow for definitive conclusions about the fund’s performance. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. 20 Dynamic Risk Allocation Fund Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. Dynamic Risk Allocation Fund 21 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 22 Dynamic Risk Allocation Fund The fund’s portfolio 11/30/12 (Unaudited) COMMON STOCKS (35.2%)* Shares Value Basic materials (1.9%) Allied Nevada Gold Corp. † 1,809 $58,883 American Vanguard Corp. 187 6,221 Arkema (France) 1,106 113,131 Assa Abloy AB Class B (Sweden) 3,243 117,323 BASF SE (Germany) 2,803 251,171 Bemis Co., Inc. 2,015 67,704 BHP Billiton PLC (United Kingdom) 3,880 121,965 BHP Billiton, Ltd. (Australia) 6,590 236,511 Buckeye Technologies, Inc. 347 9,619 Cambrex Corp. † 1,315 14,426 Cliffs Natural Resources, Inc. 372 10,695 Eagle Materials, Inc. 242 12,879 Evraz PLC (United Kingdom) 39,930 149,827 FMC Corp. 1,991 110,421 Georgia Gulf Corp. 110 5,045 Innophos Holdings, Inc. 354 16,960 Innospec, Inc. † 373 11,873 International Flavors & Fragrances, Inc. 1,334 86,750 K&S AG (Germany) 629 28,419 KapStone Paper and Packaging Corp. † 474 10,390 Koninklijke DSM NV (Netherlands) 2,154 124,059 Kraton Performance Polymers, Inc. † 197 4,628 Kronos Worldwide, Inc. 668 10,761 L.B. Foster Co. Class A 131 5,430 Landec Corp. † 584 5,875 Linde AG (Germany) 774 133,831 LSB Industries, Inc. † 1,044 34,901 Minerals Technologies, Inc. 66 4,884 Newmont Mining Corp. 3,883 182,850 Nitto Denko Corp. (Japan) 4,000 208,407 NN, Inc. † 998 8,104 OM Group, Inc. † 333 6,650 PolyOne Corp. 944 19,012 PPG Industries, Inc. 1,667 207,158 Rio Tinto PLC (United Kingdom) 3,744 185,562 Rio Tinto, Ltd. (Australia) 1,996 122,378 Royal Gold, Inc. 1,015 81,971 Sealed Air Corp. 1,248 20,991 Sherwin-Williams Co. (The) 1,147 174,940 Sigma-Aldrich Corp. 1,564 113,421 Syngenta AG (Switzerland) 336 134,697 Trex Co., Inc. † 359 14,579 Tronox, Ltd. Class A 297 4,598 Valspar Corp. 1,655 103,901 Dynamic Risk Allocation Fund 23 COMMON STOCKS (35.2%)* cont. Shares Value Basic materials cont. voestalpine AG (Austria) 3,441 $111,097 W.R. Grace & Co. † 292 19,117 Capital goods (1.7%) ABB, Ltd. (Switzerland) 6,419 125,097 Aisin Seiki Co., Ltd. (Japan) 3,700 109,337 Alliant Techsystems, Inc. 200 12,000 American Axle & Manufacturing Holdings, Inc. † 496 5,188 Applied Industrial Technologies, Inc. 397 15,892 AZZ, Inc. 205 7,815 Ball Corp. 2,412 107,792 Chart Industries, Inc. † 318 19,233 Chase Corp. 434 7,487 Covanta Holding Corp. 3,662 69,139 DXP Enterprises, Inc. † 181 8,740 European Aeronautic Defense and Space Co. NV (France) 4,578 154,147 Franklin Electric Co., Inc. 247 14,711 Fuji Electric Co., Ltd. (Japan) 42,000 89,671 Generac Holdings, Inc. 410 13,378 General Dynamics Corp. 3,653 242,925 Global Power Equipment Group, Inc. 357 5,362 Great Lakes Dredge & Dock Corp. 2,823 24,927 Greenbrier Companies, Inc. † 873 16,683 Hyster-Yale Materials Holdings, Inc. † 66 2,738 Hyster-Yale Materials Holdings, Inc. Class B † F 59 2,447 IHI Corp. (Japan) 25,000 55,498 Invensys PLC (United Kingdom) 35,648 180,193 JGC Corp. (Japan) 4,000 131,740 Lockheed Martin Corp. 2,919 272,343 McDermott International, Inc. † 1,363 14,352 NACCO Industries, Inc. Class A 66 3,519 Northrop Grumman Corp. 3,389 226,046 Raytheon Co. 4,367 249,487 Republic Services, Inc. 5,080 144,628 Roper Industries, Inc. 1,557 173,652 Schindler Holding AG (Switzerland) 806 113,068 Singapore Technologies Engineering, Ltd. (Singapore) 14,000 42,094 Smith & Wesson Holding Corp. † 623 6,604 Standard Motor Products, Inc. 723 14,142 Standex International Corp. 183 9,015 Stericycle, Inc. † 1,497 139,925 Sturm Ruger & Co., Inc. 212 12,421 Tetra Tech, Inc. † 285 7,342 TriMas Corp. † 1,072 27,765 Valmont Industries, Inc. 123 17,178 Vinci SA (France) 2,817 124,289 Waste Connections, Inc. 2,761 90,892 24 Dynamic Risk Allocation Fund COMMON STOCKS (35.2%)* cont. Shares Value Communication services (1.2%) Allot Communications, Ltd. (Israel) † 237 $5,176 American Tower Corp. Class A R 2,656 199,014 Aruba Networks, Inc. † 373 7,266 AT&T, Inc. 5,981 204,132 BroadSoft, Inc. † 146 4,618 BT Group PLC (United Kingdom) 28,005 104,767 CalAmp Corp. † 680 5,896 Cincinnati Bell, Inc. † 1,519 8,096 Comtech Telecommunications Corp. 368 9,406 Deutsche Telekom AG (Germany) 8,143 89,701 EchoStar Corp. Class A † 1,741 54,598 France Telecom SA (France) 7,640 80,871 HSN, Inc. 249 13,170 IAC/InterActiveCorp. 2,221 104,720 InterDigital, Inc. 89 3,799 InterXion Holding NV (Netherlands) † 326 7,077 Kabel Deutschland Holding AG (Germany) 1,519 109,840 Loral Space & Communications, Inc. 177 15,057 NeuStar, Inc. Class A † 387 15,557 NTELOS Holdings Corp. 694 8,953 NTT DoCoMo, Inc. (Japan) 70 100,964 ShoreTel, Inc. † 1,536 6,636 Tele2 AB Class B (Sweden) 4,718 82,470 Telefonica SA (Spain) 7,881 103,419 Telstra Corp., Ltd. (Australia) 29,259 131,604 USA Mobility, Inc. 554 6,404 Verizon Communications, Inc. 12,481 550,662 Vodafone Group PLC (United Kingdom) 38,080 98,317 Windstream Corp. 5,864 49,140 Conglomerates (0.5%) AMETEK, Inc. 4,156 155,143 Danaher Corp. 5,534 298,670 General Electric Co. 12,579 265,794 Marubeni Corp. (Japan) 6,000 39,522 Siemens AG (Germany) 1,142 117,779 Consumer cyclicals (4.2%) Advance Auto Parts, Inc. 907 66,347 Aeon Co., Ltd. (Japan) 7,000 78,292 Amazon.com, Inc. † 1,998 503,596 AutoZone, Inc. † 268 102,850 Babcock International Group PLC (United Kingdom) 5,903 94,244 Beazer Homes USA, Inc. † 1,518 22,664 Bed Bath & Beyond, Inc. † 2,210 129,771 Belo Corp. Class A 3,416 24,595 Big Lots, Inc. † 1,619 45,591 Dynamic Risk Allocation Fund 25 COMMON STOCKS (35.2%)* cont. Shares Value Consumer cyclicals cont. Brunswick Corp. 153 $3,943 Buckle, Inc. (The) 163 8,337 Bunzl PLC (United Kingdom) 6,323 104,242 Bureau Veritas SA (France) 856 94,973 Cabela’s, Inc. † 298 14,235 Carmike Cinemas, Inc. † 500 7,560 Cash America International, Inc. 91 3,389 Christian Dior SA (France) 825 133,315 Cie Financiere Richemont SA (Switzerland) 1,647 126,986 Cie Generale des Etablissements Michelin (France) 1,373 127,692 Cintas Corp. 2,488 103,103 Compass Group PLC (United Kingdom) 5,841 67,472 Conn’s, Inc. † 417 11,793 Cooper Tire & Rubber Co. 1,242 31,025 Corporate Executive Board Co. (The) 105 4,494 Crocs, Inc. † 283 3,778 Daihatsu Motor Co., Ltd. (Japan) 4,000 70,989 Deckers Outdoor Corp. † 110 4,212 Deluxe Corp. 695 20,016 Demand Media, Inc. † 329 2,928 Destination Maternity Corp. 739 16,421 Discovery Communications, Inc. Class A † 2,573 155,435 Dollar General Corp. † 1,430 71,500 Dollar Tree, Inc. † 2,468 103,014 DreamWorks Animation SKG, Inc. Class A † 269 4,608 Dun & Bradstreet Corp. (The) 1,116 88,365 Ecolab, Inc. 2,884 207,879 Equifax, Inc. 2,504 128,305 Expedia, Inc. 1,594 98,605 Experian Group, Ltd. (United Kingdom) 5,545 92,126 Fiat Industrial SpA (Italy) 8,889 95,028 Finish Line, Inc. (The) Class A 811 16,731 Francesca’s Holdings Corp. † 264 6,872 G&K Services, Inc. Class A 217 7,356 GameStop Corp. Class A 954 25,043 Genesco, Inc. † 52 2,877 Global Cash Access Holdings, Inc. † 918 7,225 Green Dot Corp. Class A † 588 7,309 HMS Holdings Corp. † 231 5,352 Home Depot, Inc. (The) 8,516 554,136 Host Hotels & Resorts, Inc. R 6,469 95,030 Isuzu Motors, Ltd. (Japan) 31,000 181,634 KAR Auction Services, Inc. † 507 9,009 Kimberly-Clark Corp. 4,854 416,085 Kohl’s Corp. 2,415 107,830 La-Z-Boy, Inc. † 1,242 18,531 26 Dynamic Risk Allocation Fund COMMON STOCKS (35.2%)* cont. Shares Value Consumer cyclicals cont. LeapFrog Enterprises, Inc. † 1,103 $10,048 Lumber Liquidators Holdings, Inc. † 73 3,919 MAXIMUS, Inc. 78 4,913 McGraw-Hill Cos., Inc. (The) 2,805 148,974 MGM China Holdings, Ltd. (Hong Kong) 53,200 99,533 Millennial Media, Inc. † 251 3,451 Mitsubishi Motors Corp. (Japan) † 70,000 65,385 Moody’s Corp. 3,678 178,677 MSC Industrial Direct Co., Inc. Class A 1,072 77,892 Namco Bandai Holdings, Inc. (Japan) 5,100 71,580 Next PLC (United Kingdom) 3,242 190,159 Nu Skin Enterprises, Inc. Class A 283 12,848 O’Reilly Automotive, Inc. † 1,282 120,611 Omnicom Group, Inc. 2,588 128,727 OPAP SA (Greece) 6,875 44,706 PetSmart, Inc. 1,405 99,277 Pier 1 Imports, Inc. 202 3,876 Priceline.com, Inc. † 350 232,106 Randstad Holding NV (Netherlands) 849 27,610 Rent-A-Center, Inc. 138 4,797 Ross Stores, Inc. 2,246 127,842 Ryland Group, Inc. (The) 346 11,574 Scania AB Class B (Sweden) 4,923 102,184 Scholastic Corp. 296 8,306 Scotts Miracle-Gro Co. (The) Class A 1,003 41,584 Scripps Networks Interactive Class A 1,303 76,929 Select Comfort Corp. † 262 7,016 Sinclair Broadcast Group, Inc. Class A 1,378 15,199 Six Flags Entertainment Corp. 154 9,468 SJM Holdings, Ltd. (Hong Kong) 45,000 106,139 Sonic Automotive, Inc. Class A 2,054 40,546 Standard Parking Corp. † 640 14,240 Suzuki Motor Corp. (Japan) 6,200 147,112 Swire Pacific, Ltd. Class A (Hong Kong) 13,000 159,351 Target Corp. 4,496 283,832 TNS, Inc. † 716 10,454 Towers Watson & Co. Class A 1,365 72,181 Town Sports International Holdings, Inc. † 747 7,560 True Religion Apparel, Inc. 220 5,740 Tupperware Brands Corp. 903 58,560 ValueClick, Inc. † 187 3,529 Verisk Analytics, Inc. Class A † 2,484 123,803 Viacom, Inc. Class B 4,046 208,814 Volkswagen AG (Preference) (Germany) 758 164,089 VOXX International Corp. † 1,349 9,092 Dynamic Risk Allocation Fund 27 COMMON STOCKS (35.2%)* cont. Shares Value Consumer staples (3.6%) AFC Enterprises † 1,370 $36,223 Ajinomoto Co., Inc. (Japan) 6,000 85,813 Altria Group, Inc. 17,473 590,762 Anheuser-Busch InBev NV (Belgium) 1,392 122,001 Associated British Foods PLC (United Kingdom) 4,530 107,269 Avis Budget Group, Inc. † 1,542 29,205 Barrett Business Services, Inc. 272 9,044 Beacon Roofing Supply, Inc. † 404 12,459 Brinker International, Inc. 2,200 65,890 British American Tobacco (BAT) PLC (United Kingdom) 2,335 122,481 Cheesecake Factory, Inc. (The) 104 3,556 Church & Dwight Co., Inc. 3,488 188,875 Coca-Cola Co. (The) 2,174 82,438 ConAgra Foods, Inc. 7,828 233,744 Core-Mark Holding Co., Inc. 189 8,647 DeNA Co., Ltd. (Japan) 1,600 58,713 Diageo PLC (United Kingdom) 3,386 100,740 Distribuidora Internacional de Alimentacion SA (Spain) 13,015 80,774 Domino’s Pizza, Inc. 146 6,074 Dr. Pepper Snapple Group, Inc. 4,817 216,042 Geo Group, Inc. (The) 789 22,250 Heineken Holding NV (Netherlands) 2,394 129,616 Itron, Inc. † 307 13,447 Japan Tobacco, Inc. (Japan) 6,700 200,752 Kao Corp. (Japan) 4,400 120,789 Koninklijke Ahold NV (Netherlands) 7,565 95,986 Kroger Co. (The) 10,020 262,925 Lorillard, Inc. 2,072 251,044 McDonald’s Corp. 5,066 440,945 Nestle SA (Switzerland) 5,538 362,447 On Assignment, Inc. † 462 9,208 OpenTable, Inc. † 97 4,354 Panera Bread Co. Class A † 410 65,805 Papa John’s International, Inc. † 136 7,198 Philip Morris International, Inc. 8,807 791,573 Prestige Brands Holdings, Inc. † 464 10,022 Procter & Gamble Co. (The) 2,924 204,183 Reynolds American, Inc. 5,785 252,920 Ruby Tuesday, Inc. † 971 7,584 SABMiller PLC (United Kingdom) 1,806 81,813 Spartan Stores, Inc. 384 5,775 Starbucks Corp. 4,961 257,327 Suedzucker AG (Germany) 4,607 181,487 Tesco PLC (United Kingdom) 7,345 38,257 Toyota Tsusho Corp. (Japan) 6,800 156,565 Unilever PLC (United Kingdom) 2,444 94,093 28 Dynamic Risk Allocation Fund COMMON STOCKS (35.2%)* cont. Shares Value Consumer staples cont. USANA Health Sciences, Inc. † 92 $3,798 W.W. Grainger, Inc. 816 158,320 Woolworths, Ltd. (Australia) 4,644 141,905 Yum! Brands, Inc. 3,228 216,534 Energy (2.9%) BP PLC (United Kingdom) 34,074 235,618 Caltex Australia, Ltd. (Australia) 6,770 129,151 Chevron Corp. 7,522 795,000 ConocoPhillips 6,507 370,509 CVR Energy, Inc. (Escrow) 401 — Delek US Holdings, Inc. 897 23,564 Diamond Offshore Drilling, Inc. 782 53,958 ENI SpA (Italy) 8,190 193,644 EPL Oil & Gas, Inc. † 665 13,958 Exxon Mobil Corp. 15,733 1,386,707 FMC Technologies, Inc. † 2,035 83,150 Helix Energy Solutions Group, Inc. † 1,211 21,205 HollyFrontier Corp. 4,231 191,791 Key Energy Services, Inc. † 1,259 8,423 Kodiak Oil & Gas Corp. † 946 8,117 Marathon Oil Corp. 2,783 85,856 Murphy Oil Corp. 2,995 169,936 National Oilwell Varco, Inc. 1,161 79,296 Petrofac, Ltd. (United Kingdom) 7,697 200,761 Phillips 66 4,074 213,355 Repsol YPF SA (Spain) 3,690 78,272 Rosetta Resources, Inc. † 173 7,775 Royal Dutch Shell PLC Class A (United Kingdom) 6,300 210,905 Royal Dutch Shell PLC Class B (United Kingdom) 5,797 200,103 Spectra Energy Corp. 7,778 217,395 Statoil ASA (Norway) 3,565 87,167 Stone Energy Corp. † 434 8,997 Swift Energy Co. † 532 8,235 Tesoro Corp. 614 25,960 Total SA (France) 3,412 170,732 Unit Corp. † 193 8,670 Vaalco Energy, Inc. † 2,371 20,082 W&T Offshore, Inc. 385 6,379 Western Refining, Inc. 620 18,011 Financials (7.9%) 3i Group PLC (United Kingdom) 15,826 53,653 ACE, Ltd. 4,757 376,897 AG Mortgage Investment Trust, Inc. R 235 5,788 Ageas (Belgium) 3,586 95,841 Agree Realty Corp. R 384 10,068 Dynamic Risk Allocation Fund 29 COMMON STOCKS (35.2%)* cont. Shares Value Financials cont. AIA Group, Ltd. (Hong Kong) 29,600 $115,151 Alexandria Real Estate Equities, Inc. R 231 15,690 Allianz SE (Germany) 858 111,531 Allied World Assurance Co. Holdings AG 2,474 200,815 American Campus Communities, Inc. R 189 8,278 American Equity Investment Life Holding Co. 969 11,173 American Express Co. 8,888 496,839 Amtrust Financial Services, Inc. 219 6,312 Apartment Investment & Management Co. Class A R 5,119 128,333 Apollo Commercial Real Estate Finance, Inc. R 417 6,960 Apollo Residential Mortgage, Inc. 422 9,153 Arch Capital Group, Ltd. † 5,570 251,207 Arlington Asset Investment Corp. Class A 260 5,626 ARMOUR Residential REIT, Inc. R 1,252 8,764 Ashford Hospitality Trust, Inc. R 1,562 14,136 Australia & New Zealand Banking Group, Ltd. (Australia) 3,859 98,104 AvalonBay Communities, Inc. R 2,604 343,181 AXA SA (France) 8,816 144,869 Banco Latinoamericano de Exportaciones SA Class E (Panama) 901 19,462 Banco Santander Central Hispano SA (Spain) 17,816 137,031 Bank of Hawaii Corp. 1,764 76,681 Bank of New York Mellon Corp. (The) 3,455 82,713 Barclays PLC (United Kingdom) 55,634 219,270 Berkshire Hathaway, Inc. Class B † 4,305 379,184 BNP Paribas SA (France) 3,552 198,387 BofI Holding, Inc. † 600 15,996 Boston Properties, Inc. R 2,640 270,943 BRE Properties R 103 5,011 Camden Property Trust R 377 24,769 Cardinal Financial Corp. 830 12,450 CBL & Associates Properties, Inc. R 1,454 32,730 Chimera Investment Corp. R 3,012 8,253 Chubb Corp. (The) 2,975 229,045 Citizens & Northern Corp. 466 8,388 Citizens Republic Bancorp, Inc. † 433 8,127 CNO Financial Group, Inc. 1,723 15,679 Commerce Bancshares, Inc. 2,562 91,668 Commonwealth Bank of Australia (Australia) 4,131 257,330 CommonWealth REIT R 6,632 100,342 Credit Acceptance Corp. † 41 3,783 Credit Suisse Group (Switzerland) 2,400 56,821 DBS Group Holdings, Ltd. (Singapore) 8,000 94,708 Deutsche Bank AG (Germany) 3,072 135,600 Dexus Property Group (Australia) 107,491 112,738 Digital Realty Trust, Inc. R 1,951 125,918 Discover Financial Services 7,411 308,372 30 Dynamic Risk Allocation Fund COMMON STOCKS (35.2%)* cont. Shares Value Financials cont. Duke Realty Corp. R 592 $7,992 DuPont Fabros Technology, Inc. R 4,173 96,355 Dynex Capital, Inc. R 1,197 11,731 East West Bancorp, Inc. 640 13,536 Education Realty Trust, Inc. R 597 6,155 EPR Properties R 156 7,075 Equity Residential Trust R 7,514 417,102 Essex Property Trust, Inc. R 549 77,129 Everest Re Group, Ltd. 2,120 229,956 Extra Space Storage, Inc. R 3,192 112,199 Federal Realty Investment Trust R 2,149 223,582 Financial Institutions, Inc. 496 9,231 First Community Bancshares Inc. 484 7,454 First Industrial Realty Trust † R 2,637 34,808 Flushing Financial Corp. 894 13,374 General Growth Properties R 9,071 175,705 Genworth Financial, Inc. Class A † 3,886 23,122 Glimcher Realty Trust R 930 9,970 Government Properties Income Trust R 3,844 88,604 Hang Lung Group, Ltd. (Hong Kong) 15,000 83,611 Hanmi Financial Corp. † 998 12,465 HCP, Inc. R 6,740 303,637 Health Care REIT, Inc. R 2,537 149,404 Heartland Financial USA, Inc. 323 8,453 HFF, Inc. Class A † 1,514 22,453 HSBC Holdings, PLC (United Kingdom) 33,408 341,327 Insurance Australia Group, Ltd. (Australia) 33,701 162,839 Invesco Mortgage Capital, Inc. R 360 7,621 Investment AB Kinnevik Class B (Sweden) 5,873 114,400 Investors Real Estate Trust R 1,156 9,814 Jones Lang LaSalle, Inc. 207 16,976 Joyo Bank, Ltd. (The) (Japan) 19,000 92,655 JPMorgan Chase & Co. 3,023 124,185 Kimco Realty Corp. R 8,717 167,889 Lexington Realty Trust R 2,956 28,348 Liberty Property Trust R 382 13,305 LTC Properties, Inc. R 528 17,276 M&T Bank Corp. 2,305 225,268 Macerich Co. (The) R 2,904 164,076 Maiden Holdings, Ltd. (Bermuda) 834 7,489 MainSource Financial Group, Inc. 746 8,997 Medical Properties Trust, Inc. R 7,349 85,763 MFA Financial, Inc. R 1,348 11,337 Mission West Properties R 704 6,435 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 39,800 182,017 National Financial Partners Corp. † 384 6,378 Dynamic Risk Allocation Fund 31 COMMON STOCKS (35.2%)* cont. Shares Value Financials cont. National Health Investors, Inc. R 485 $26,918 Nationstar Mortgage Holdings, Inc. † 541 16,565 Nelnet, Inc. Class A 434 12,408 Northern Trust Corp. 3,682 176,810 Ocwen Financial Corp. † 946 33,924 One Liberty Properties, Inc. R 547 10,672 Oriental Financial Group (Puerto Rico) 491 5,912 ORIX Corp. (Japan) 1,100 110,354 Pennsylvania Real Estate Investment Trust R 3,838 63,941 People’s United Financial, Inc. 9,897 120,644 Peoples Bancorp, Inc. 496 10,019 Popular, Inc. (Puerto Rico) † 391 7,730 Portfolio Recovery Associates, Inc. † 88 8,696 Post Properties, Inc. R 2,453 120,516 Prologis, Inc. R 6,977 236,799 Protective Life Corp. 375 10,181 Prudential PLC (United Kingdom) 8,781 127,320 PS Business Parks, Inc. R 312 20,121 Public Storage R 3,327 467,909 Ramco-Gershenson Properties Trust R 4,504 60,264 Rayonier, Inc. R 1,418 70,673 Realty Income Corp. R 2,270 92,344 Regency Centers Corp. R 301 14,102 RenaissanceRe Holdings, Ltd. 2,469 204,334 Republic Bancorp, Inc. Class A 334 6,837 Resona Holdings, Inc. (Japan) 15,700 65,706 Royal Bank of Scotland Group PLC (United Kingdom) † 6,716 31,764 Senior Housing Properties Trust R 369 8,247 Simon Property Group, Inc. R 5,941 903,804 SL Green Realty Corp. R 2,206 166,288 Sovran Self Storage, Inc. R 300 18,537 St. Joe Co. (The) † 1,789 38,249 Standard Chartered PLC (United Kingdom) 5,007 116,720 Standard Life PLC (United Kingdom) 18,555 95,129 Starwood Property Trust, Inc. R 281 6,424 Stockland (Units) (Australia) R 29,777 105,345 Sunstone Hotel Investors, Inc. † R 7,542 77,833 Svenska Handelsbanken AB Class A (Sweden) 3,627 128,925 Swedbank AB Class A (Sweden) 7,277 134,420 Symetra Financial Corp. 834 10,200 Taubman Centers, Inc. R 220 17,043 UBS AG (Switzerland) 6,249 97,778 UDR, Inc. R 1,447 33,295 Universal Health Realty Income Trust R 118 5,751 Urstadt Biddle Properties, Inc. Class A R 384 7,215 Validus Holdings, Ltd. 4,751 168,470 32 Dynamic Risk Allocation Fund COMMON STOCKS (35.2%)* cont. Shares Value Financials cont. Virginia Commerce Bancorp, Inc. † 1,245 $10,794 Virtus Investment Partners, Inc. † 69 7,925 Vornado Realty Trust R 4,088 312,446 W.R. Berkley Corp. 5,220 207,495 WageWorks, Inc. † 300 5,541 Walker & Dunlop, Inc. † 823 13,538 Walter Investment Management Corp. † 697 29,469 Washington Banking Co. 589 7,893 Wells Fargo & Co. 3,624 119,628 Westfield Group (Australia) 8,363 90,942 Westpac Banking Corp. (Australia) 4,577 121,802 Wheelock and Co., Ltd. (Hong Kong) 16,000 77,624 World Acceptance Corp. † 93 6,790 Health care (3.7%) Abbott Laboratories 7,470 485,550 ABIOMED, Inc. † 337 4,499 Aetna, Inc. 1,263 54,549 Affymax, Inc. † 229 5,597 Air Methods Corp. † 61 6,659 Alfresa Holdings Corp. (Japan) 1,300 54,564 Amedisys, Inc. † 98 1,026 AmerisourceBergen Corp. 3,313 139,875 Amgen, Inc. 4,359 387,079 AmSurg Corp. † 300 8,406 AstraZeneca PLC (United Kingdom) 2,841 135,026 athenahealth, Inc. † 51 3,248 Bayer AG (Germany) 471 42,604 Bio-Reference Labs, Inc. † 166 4,371 Biogen Idec, Inc. † 1,598 238,246 BioMarin Pharmaceuticals, Inc. † 139 6,755 Bristol-Myers Squibb Co. 9,229 301,142 C.R. Bard, Inc. 1,186 117,426 Cardinal Health, Inc. 3,832 155,004 Centene Corp. † 81 3,557 Cerner Corp. † 1,405 108,494 Coloplast A/S Class B (Denmark) 549 128,151 Community Health Systems, Inc. † 246 7,247 Computer Programs & Systems, Inc. 72 3,605 Conmed Corp. 639 17,656 Cubist Pharmaceuticals, Inc. † 383 15,554 Cyberonics, Inc. † 97 5,015 Elan Corp. PLC ADR (Ireland) † 840 8,383 Eli Lilly & Co. 6,068 297,575 Endo Health Solutions, Inc. † 555 15,906 Forest Laboratories, Inc. † 2,668 94,607 Fresenius SE & Co. KGgA (Germany) 1,090 125,996 Dynamic Risk Allocation Fund 33 COMMON STOCKS (35.2%)* cont. Shares Value Health care cont. Gilead Sciences, Inc. † 4,811 $360,825 GlaxoSmithKline PLC (United Kingdom) 8,527 182,313 Greatbatch, Inc. † 823 18,583 Haemonetics Corp. † 148 11,992 Health Net, Inc. † 309 7,277 HealthSouth Corp. † 411 9,038 Hi-Tech Pharmacal Co., Inc. † 136 4,107 Humana, Inc. 292 19,100 Impax Laboratories, Inc. † 696 14,157 Jazz Pharmaceuticals PLC † 815 43,912 Johnson & Johnson 2,717 189,456 Kindred Healthcare, Inc. † 1,041 11,295 Laboratory Corp. of America Holdings † 856 72,409 Lexicon Pharmaceuticals, Inc. † 1,281 2,203 Magellan Health Services, Inc. † 116 6,018 McKesson Corp. 2,402 226,917 MedAssets, Inc. † 1,577 25,390 Medicines Co. (The) † 839 18,013 Merck & Co., Inc. 835 36,991 Novartis AG (Switzerland) 2,720 168,331 Novo Nordisk A/S Class B (Denmark) 1,415 224,721 Obagi Medical Products, Inc. † 1,644 22,457 Omega Healthcare Investors, Inc. R 4,965 113,798 Omnicare, Inc. 610 22,106 Oncothyreon, Inc. † 540 2,473 OraSure Technologies, Inc. † 888 6,838 Orion OYJ Class B (Finland) 3,441 92,144 Otsuka Holdings Company, Ltd. (Japan) 5,400 160,294 PDL BioPharma, Inc. 1,836 14,504 Perrigo Co. 828 85,698 Pfizer, Inc. 6,976 174,540 Pharmacyclics, Inc. † 46 2,440 PharMerica Corp. † 668 9,646 Quality Systems, Inc. 107 1,948 Questcor Pharmaceuticals, Inc. 102 2,647 Roche Holding AG-Genusschein (Switzerland) 1,617 318,270 RTI Biologics, Inc. † 1,403 6,271 Sabra Health Care REIT, Inc. R 3,047 66,120 Salix Pharmaceuticals, Ltd. † 84 3,599 Sanofi (France) 1,960 175,020 Spectrum Pharmaceuticals, Inc. † 648 7,672 STAAR Surgical Co. † 1,857 10,733 Steris Corp. 203 6,937 Suzuken Co., Ltd. (Japan) 1,400 41,693 Triple-S Management Corp. Class B (Puerto Rico) † 270 4,712 United Therapeutics Corp. † 55 2,890 34 Dynamic Risk Allocation Fund COMMON STOCKS (35.2%)* cont. Shares Value Health care cont. UnitedHealth Group, Inc. 7,183 $390,683 Ventas, Inc. R 5,105 324,933 ViroPharma, Inc. † 672 16,659 Warner Chilcott PLC Class A 795 9,270 WellCare Health Plans, Inc. † 470 22,687 Zimmer Holdings, Inc. 1,183 78,043 Technology (6.1%) Acacia Research Corp. † 116 2,579 Accenture PLC Class A 5,322 361,470 Actuate Corp. † 2,215 11,806 Acxiom Corp. † 875 15,479 Altera Corp. 5,490 177,821 Analog Devices, Inc. 5,337 216,682 Anixter International, Inc. 140 8,551 Apple, Inc. 8,222 4,812,172 ASML Holding NV (Netherlands) 1,494 93,330 Aspen Technology, Inc. † 297 7,719 Avago Technologies, Ltd. (Singapore) 4,562 160,126 BMC Software, Inc. † 3,372 138,117 Bottomline Technologies, Inc. † 388 9,510 Brocade Communications Systems, Inc. † 811 4,606 Cisco Systems, Inc. 32,916 622,442 Commvault Systems, Inc. † 150 9,954 Cornerstone OnDemand, Inc. † 187 5,243 CSG Systems International, Inc. † 172 3,196 EnerSys † 488 17,002 Entegris, Inc. † 2,507 22,463 Entropic Communications, Inc. † 1,217 6,316 Fair Isaac Corp. 672 28,775 FEI Co. 213 11,721 First Solar, Inc. † 273 7,368 Fujitsu, Ltd. (Japan) 40,000 151,392 Google, Inc. Class A † 1,229 858,297 IBM Corp. 4,850 921,840 Infoblox, Inc. † 372 7,053 InnerWorkings, Inc. † 558 7,260 Integrated Silicon Solutions, Inc. † 1,452 12,720 Intel Corp. 3,315 64,875 IntraLinks Holdings, Inc. † 1,448 9,542 Intuit, Inc. 3,536 211,842 Ixia † 293 4,401 KLA-Tencor Corp. 3,693 167,921 Konica Minolta Holdings, Inc. (Japan) 11,500 82,028 L-3 Communications Holdings, Inc. 1,791 137,638 Lam Research Corp. † 3,682 129,312 LivePerson, Inc. † 426 5,619 Dynamic Risk Allocation Fund 35 COMMON STOCKS (35.2%)* cont. Shares Value Technology cont. Manhattan Associates, Inc. † 198 $11,334 Maxim Integrated Products, Inc. 6,366 185,824 Mentor Graphics Corp. † 1,082 16,154 Microchip Technology, Inc. 4,592 139,689 Microsemi Corp. † 363 6,948 Microsoft Corp. 27,261 725,688 MTS Systems Corp. 200 9,670 NEC Corp. (Japan) † 59,000 103,063 Netscout Systems, Inc. † 379 9,520 NTT Data Corp. (Japan) 17 49,246 Omnivision Technologies, Inc. † 666 10,057 Oracle Corp. Japan (Japan) 2,200 92,339 Parametric Technology Corp. † 344 6,963 Perficient, Inc. † 670 7,296 Pericom Semiconductor Corp. † 975 7,332 Photronics, Inc. † 1,206 6,211 Plantronics, Inc. 185 6,222 Procera Networks, Inc. † 475 9,809 QLIK Technologies, Inc. † 275 5,330 RealPage, Inc. † 351 6,946 RF Micro Devices, Inc. † 1,282 5,538 Riverbed Technology, Inc. † 214 3,831 Rovi Corp. † 632 9,695 Rudolph Technologies, Inc. † 559 6,183 Safeguard Scientifics, Inc. † 378 5,341 SAP AG (Germany) 705 55,050 Semtech Corp. † 413 11,296 Silicon Graphics International Corp. † 328 2,752 Silicon Image, Inc. † 1,043 4,860 Skyworks Solutions, Inc. † 273 6,183 Softbank Corp. (Japan) 2,700 101,207 Sourcefire, Inc. † 135 6,646 SS&C Technologies Holdings, Inc. † 478 11,276 Stratasys, Inc. † 84 6,296 Tangoe, Inc. † 283 3,690 Teradyne, Inc. † 571 8,930 TIBCO Software, Inc. † 585 14,654 Tyler Technologies, Inc. † 153 7,179 Ultimate Software Group, Inc. † 141 13,326 Ultra Clean Holdings, Inc. † 1,162 5,601 Unisys Corp. † 140 2,419 VASCO Data Security International, Inc. † 1,847 13,871 Xilinx, Inc. 5,209 180,492 Yelp, Inc. † 275 5,200 36 Dynamic Risk Allocation Fund COMMON STOCKS (35.2%)* cont. Shares Value Transportation (0.7%) Alaska Air Group, Inc. † 138 $5,900 Central Japan Railway Co. (Japan) 2,500 198,035 ComfortDelgro Corp., Ltd. (Singapore) 54,000 76,094 Copa Holdings SA Class A (Panama) 952 90,288 Hankyu Hanshin Holdings, Inc. (Japan) 20,000 105,538 International Consolidated Airlines Group SA (Spain) † 21,270 57,206 J. B. Hunt Transport Services, Inc. 2,009 119,435 Neptune Orient Lines, Ltd. (Singapore) † S 83,000 74,119 Quality Distribution, Inc. † 991 6,630 SkyWest, Inc. 718 8,322 Southwest Airlines Co. 14,267 135,965 Swift Transportation Co. † 1,506 12,741 United Parcel Service, Inc. Class B 5,836 426,670 Universal Truckload Services, Inc. 490 7,600 US Airways Group, Inc. † 468 6,033 XPO Logistics, Inc. † 908 14,410 Utilities and power (0.8%) Chubu Electric Power Co., Inc. (Japan) 2,100 28,379 DTE Energy Co. 2,531 153,328 Electricite de France SA (EDF) (France) 5,764 105,811 Enel SpA (Italy) 27,513 104,269 Entergy Corp. 2,407 152,941 GDF Suez (France) 5,015 112,803 Kinder Morgan, Inc. 4,305 145,552 NextEra Energy, Inc. 1,802 123,815 PG&E Corp. 4,671 191,277 Pinnacle West Capital Corp. 2,069 106,471 Red Electrica Corporacion SA (Spain) 2,709 125,531 United Utilities Group PLC (United Kingdom) 12,779 139,530 Westar Energy, Inc. 2,721 78,087 Total common stocks (cost $62,848,895) COMMODITY LINKED NOTES (5.0%)*Ω Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $842,000 $1,047,027 Deutsche Bank AG/London 144A sr. unsec. notes Ser. 00DL, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index multiplied by 3) (United Kingdom) 440,000 420,684 Deutsche Bank AG/London 144A sr. unsec. notes Ser. 0005, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index multiplied by 3) (United Kingdom) 3,400,000 3,169,140 Dynamic Risk Allocation Fund 37 COMMODITY LINKED NOTES (5.0%)*Ω cont. Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) $1,548,000 $1,371,992 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 842,000 1,047,574 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 1,548,000 1,375,642 UBS AG/London 144A zero %, 2013 (Jersey) 916,000 863,601 Total commodity linked notes (cost $9,536,000) CORPORATE BONDS AND NOTES (4.9%)* Principal amount Value Basic materials (0.4%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $15,000 $15,150 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 25,000 25,469 Boise Cascade LLC/Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 5,000 5,075 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 25,000 25,750 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 25,000 25,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 15,000 13,538 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 100,000 112,000 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 25,000 24,750 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 45,000 44,100 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 (Netherlands) 200,000 238,750 MPM Escrow LLC/MPM Finance Escrow Corp. 144A sr. notes 8 7/8s, 2020 20,000 19,850 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 15,000 15,203 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 20,000 20,761 PQ Corp. 144A sr. notes 8 3/4s, 2018 35,000 35,963 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 10,000 10,225 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 30,000 29,700 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 10,000 10,400 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 50,000 49,250 Capital goods (0.3%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 5,000 5,225 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 10,000 10,825 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 15,000 14,700 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 10,000 11,120 Exide Technologies sr. notes 8 5/8s, 2018 40,000 32,400 38 Dynamic Risk Allocation Fund CORPORATE BONDS AND NOTES (4.9%)* cont. Principal amount Value Capital goods cont. GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 $10,000 $10,300 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 15,000 20,064 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 10,000 10,025 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 15,000 13,688 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 110,000 118,800 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 25,000 25,563 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 70,000 75,338 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 75,000 78,750 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 55,000 56,925 Communication services (0.8%) CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 150,000 151,500 Cequel Communications Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 10,000 10,275 Crown Castle International Corp. 144A sr. unsec. notes 5 1/4s, 2023 35,000 36,575 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 100,000 110,000 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 90,000 102,600 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 315,000 337,050 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 20,000 20,000 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) 295,000 317,932 Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) 30,000 31,125 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 385,000 416,763 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 10,000 10,350 Consumer cyclicals (0.9%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 170,000 191,250 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 230,000 247,106 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty sr. notes 7 5/8s, 2016 80,000 85,200 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 30,000 27,150 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 75,000 73,875 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 30,000 30,000 HD Supply, Inc. 144A company guaranty sr. unsec. notes 11 1/2s, 2020 40,000 43,700 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 80,000 89,600 Jo-Ann Stores Holdings, Inc. 144A sr. notes 9 3/4s, 2019 ‡‡ 25,000 24,438 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 10,000 10,575 Dynamic Risk Allocation Fund 39 CORPORATE BONDS AND NOTES (4.9%)* cont. Principal amount Value Consumer cyclicals cont. K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 $25,000 $26,938 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 50,000 53,188 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 45,000 46,856 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 15,000 14,513 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 125,000 136,875 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 25,000 25,188 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 95,000 99,750 Navistar International Corp. sr. notes 8 1/4s, 2021 75,000 71,250 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 45,000 45,225 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 20,000 19,950 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 ‡‡ 25,000 25,500 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 175,000 185,500 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 10,000 10,600 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 15,000 15,638 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 5,000 5,144 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 130,000 91,650 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 55,000 58,713 Consumer staples (0.2%) Claire’s Stores, Inc. 144A sr. notes 9s, 2019 30,000 31,575 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 70,000 72,100 HDTFS, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 25,000 25,906 HDTFS, Inc. 144A company guaranty sr. notes 5 7/8s, 2020 20,000 20,650 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 5,000 5,344 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 10,000 10,325 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 220,000 222,750 Energy (0.4%) Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 15,000 15,600 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 75,000 79,688 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 85,000 79,900 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 47,000 48,410 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 30,000 29,700 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 50,000 51,750 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 20,000 20,925 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 60,000 65,100 40 Dynamic Risk Allocation Fund CORPORATE BONDS AND NOTES (4.9%)* cont. Principal amount Value Energy cont. Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) $50,000 $55,000 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 50,000 50,250 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 45,000 44,663 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 20,000 20,000 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 100,000 105,750 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 40,000 40,200 Financials (0.5%) ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 3.407s, perpetual maturity 65,000 65,163 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 230,000 254,043 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 185,000 231,250 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 155,000 165,075 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 40,000 40,350 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 25,000 20,375 Hub International Ltd. 144A company 15,000 15,600 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 30,000 30,338 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 120,000 121,200 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 25,000 24,813 Health care (0.5%) AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 35,000 35,350 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 25,000 26,125 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 ‡‡ 50,000 49,750 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 70,000 74,725 HCA, Inc. sr. notes 6 1/2s, 2020 210,000 235,725 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 105,000 99,225 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 20,000 20,650 Jaguar Holding Co. I 144A sr. notes 9 3/8s, 2017 ‡‡ 20,000 20,500 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 115,000 119,600 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 85,000 83,831 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 100,000 110,000 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 90,000 97,313 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 5,000 5,300 Technology (0.5%) Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 280,000 251,300 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 120,000 128,400 CyrusOne LP/CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 10,000 10,350 Dynamic Risk Allocation Fund 41 CORPORATE BONDS AND NOTES (4.9%)* cont. Principal amount Value Technology cont. First Data Corp. 144A company guaranty notes 8 1/4s, 2021 $215,000 $214,463 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 125,000 134,531 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 50,000 58,000 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 25,000 27,188 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 30,000 30,600 Transportation (—%) Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 65,000 71,500 Utilities and power (0.4%) AES Corp. (The) sr. unsec. notes 8s, 2020 170,000 196,350 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 195,000 207,188 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 20,000 20,350 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 100,000 105,500 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 115,000 127,075 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 30,000 31,446 Total corporate bonds and notes (cost $9,103,340) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (2.9%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.6%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, January 1, 2043 $1,000,000 $1,064,492 U.S. Government Agency Mortgage Obligations (2.3%) Federal National Mortgage Association Pass-Through Certificates 5s, TBA, December 1, 2042 2,000,000 2,167,812 4s, TBA, December 1, 2042 1,000,000 1,071,406 3 1/2s, TBA, December 1, 2027 1,000,000 1,060,469 Total U.S. government and agency mortgage obligations (cost $5,359,453) U.S. TREASURY OBLIGATIONS (0.7%)* Principal amount Value U.S. Treasury notes 2 3/8s, October 31, 2014 i $126,000 $131,312 U.S. Treasury notes 3/4s, September 15, 2013 i 261,000 262,580 U.S. Treasury notes 1/2s, November 15, 2013 i 181,000 181,538 U.S. Treasury notes 3/8s, July 31, 2013 i 392,000 392,984 U.S. Treasury notes 1/8s, September 30, 2013 i 242,000 241,935 Total U.S. treasury obligations (cost $1,210,349) 42 Dynamic Risk Allocation Fund PURCHASED EQUITY OPTIONS OUTSTANDING (0.2%)* Expiration Contract date/strike amount Value SPDR S&P rust (Put) Nov-13/$115.00 22,775 $73,151 SPDR S&P rust (Put) Oct-13/123.00 26,890 115,764 SPDR S&P rust (Put) Sep-13/125.00 21,740 94,592 SPDR S&P rust (Put) Aug-13/115.00 10,576 22,819 SPDR S&P rust (Put) Jul-13/115.00 29,934 55,081 SPDR S&P rust (Put) Jun-13/110.00 25,594 27,471 SPDR S&P rust (Put) May-13/108.00 30,279 20,230 SPDR S&P rust (Put) Apr-13/117.00 14,706 12,861 SPDR S&P rust (Put) Mar-13/116.00 9,176 4,215 SPDR S&P rust (Put) Mar-13/116.00 5,350 2,672 SPDR S&P rust (Put) Feb-13/115.00 12,741 2,925 SPDR S&P rust (Put) Feb-13/115.00 1,785 410 SPDR S&P rust (Put) Jan-13/110.00 9,562 554 SPDR S&P rust (Put) Jan-13/110.00 4,963 287 SPDR S&P rust (Put) Dec-12/102.00 14,525 140 Total purchased equity options outstanding (cost $1,178,412) PREFERRED STOCKS (—%)* Shares Value M/I Homes, Inc. $2.438 pfd. † 1,920 $43,392 Total preferred stocks (cost $38,022) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value Navistar International Corp. cv. sr. unsec. sub. notes 3s,2014 $34,000 $31,110 Total convertible bonds and notes (cost $30,393) SHORT-TERM INVESTMENTS (54.6%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% d 36,660 $36,660 Putnam Money Market Liquidity Fund 0.16% L 48,630,272 48,630,272 SSgA Prime Money Market Fund 0.10% P 3,700,000 3,700,000 U.S. Treasury Bills with an effective yield of 0.199%, March 7, 2013 # $4,000,000 3,999,192 U.S. Treasury Bills with an effective yield of 0.165%, November 14, 2013 5,000,000 4,992,085 U.S. Treasury Bills with effective yields ranging from 0.167% to 0.182%, May 2, 2013 12,000,000 11,993,995 U.S. Treasury Bills with effective yields ranging from 0.155% to 0.180%, August 22, 2013 # 8,500,000 8,491,041 U.S. Treasury Bills with effective yields ranging from 0.178% to 0.179%, July 25, 2013 1,500,000 1,498,660 U.S. Treasury Bills with effective yields ranging from 0.174% to 0.175%, October 17, 2013 ## 6,640,000 6,630,777 U.S. Treasury Bills with effective yields ranging from 0.168% to 0.170%, May 30, 2013 # 2,500,000 2,498,394 U.S. Treasury Bills with effective yields ranging from 0.161% to 0.162%, June 27, 2013 3,500,000 3,497,298 U.S. Treasury Bills with effective yields ranging from 0.155% to 0.156%, January 10, 2013 750,000 749,870 Dynamic Risk Allocation Fund 43 SHORT-TERM INVESTMENTS (54.6%)* cont. Principal amount Value U.S. Treasury Bills with effective yields ranging from 0.140% to 0.145%, February 7, 2013 # $3,500,000 $3,499,646 U.S. Treasury Bills with effective yields ranging from 0.105% to 0.106%, December 13, 2012 # 1,000,000 999,965 U.S. Treasury Bills zero %, January 10, 2013 i 151,000 150,970 U.S. Treasury Bills zero %, July 25, 2013 i 202,000 201,818 Total short-term investments (cost $101,561,774) TOTAL INVESTMENTS Total investments (cost $190,866,638) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from June 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $186,179,068. Ω The value of the commodity linked notes, which are marked-to-market daily may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 7). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $153,379,787 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 44 Dynamic Risk Allocation Fund 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $39,273,392) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 12/20/12 $26,162 $26,044 $118 Australian Dollar Sell 12/20/12 26,162 26,153 (9) Euro Buy 12/20/12 903,911 903,900 11 Barclays Bank PLC Australian Dollar Sell 12/20/12 60,454 59,993 (461) British Pound Buy 12/20/12 128,971 130,327 (1,356) Canadian Dollar Buy 12/20/12 42,166 42,167 (1) Euro Buy 12/20/12 903,780 898,277 5,503 Hong Kong Dollar Sell 12/20/12 73,342 73,338 (4) Japanese Yen Buy 12/20/12 1,521,145 1,536,003 (14,858) Malaysian Ringgit Buy 12/20/12 10,647 10,551 96 Norwegian Krone Buy 12/20/12 11,786 11,788 (2) Norwegian Krone Sell 12/20/12 11,786 11,740 (46) Polish Zloty Buy 12/20/12 17,804 17,340 464 Polish Zloty Sell 12/20/12 17,804 17,744 (60) Swedish Krona Sell 12/20/12 41,148 41,093 (55) Swiss Franc Sell 12/20/12 126,718 126,742 24 Citibank, N.A. British Pound Buy 12/20/12 379,222 379,542 (320) British Pound Sell 12/20/12 379,222 379,338 116 Danish Krone Buy 12/20/12 3,819 3,001 818 Euro Buy 12/20/12 903,780 904,574 (794) Japanese Yen Buy 12/20/12 1,372,052 1,379,269 (7,217) Japanese Yen Sell 12/20/12 1,372,052 1,375,515 3,463 Singapore Dollar Sell 12/20/12 41,537 41,577 40 Swiss Franc Buy 12/20/12 93,797 93,820 (23) Swiss Franc Sell 12/20/12 93,797 92,601 (1,196) Credit Suisse AG Australian Dollar Sell 12/20/12 60,662 60,704 42 British Pound Buy 12/20/12 128,810 131,565 (2,755) Canadian Dollar Buy 12/20/12 42,166 42,166 — Euro Buy 12/20/12 903,780 906,049 (2,269) Japanese Yen Buy 12/20/12 1,521,145 1,575,692 (54,547) Mexican Peso Buy 12/20/12 68,782 68,844 (62) New Zealand Dollar Buy 12/20/12 1,476 1,481 (5) Norwegian Krone Buy 12/20/12 47,356 47,364 (8) Norwegian Krone Sell 12/20/12 47,356 47,179 (177) Polish Zloty Buy 12/20/12 143,284 142,810 474 South African Rand Buy 12/20/12 47,396 47,461 (65) Swedish Krona Buy 12/20/12 224,565 224,356 209 Dynamic Risk Allocation Fund 45 FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $39,273,392) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Swedish Krona Sell 12/20/12 $224,565 $224,364 $(201) Swiss Franc Sell 12/20/12 126,934 126,110 (824) Deutsche Bank AG Australian Dollar Buy 12/20/12 253,593 253,510 83 Australian Dollar Sell 12/20/12 253,593 252,268 (1,325) British Pound Buy 12/20/12 1,034,168 1,037,570 (3,402) British Pound Sell 12/20/12 1,034,168 1,039,568 5,400 Euro Buy 12/20/12 903,780 900,990 2,790 Swiss Franc Buy 12/20/12 71,994 72,011 (17) Swiss Franc Sell 12/20/12 71,994 71,709 (285) Goldman Sachs International Euro Buy 12/20/12 558,944 557,997 947 Euro Sell 12/20/12 558,944 558,741 (203) Japanese Yen Buy 12/20/12 898,141 923,932 (25,791) Japanese Yen Sell 12/20/12 898,141 897,658 (483) HSBC Bank USA, National Association Australian Dollar Buy 12/20/12 6,671 6,669 2 Australian Dollar Sell 12/20/12 6,671 6,639 (32) British Pound Buy 12/20/12 52,710 52,723 (13) British Pound Sell 12/20/12 52,710 53,140 430 Euro Buy 12/20/12 903,911 904,516 (605) Hong Kong Dollar Sell 12/20/12 73,354 73,355 1 Japanese Yen Buy 12/20/12 1,521,145 1,520,536 609 Singapore Dollar Buy 12/20/12 37,031 37,034 (3) Singapore Dollar Sell 12/20/12 37,031 36,899 (132) Swiss Franc Buy 12/20/12 31,949 31,959 (10) Swiss Franc Sell 12/20/12 31,949 31,785 (164) JPMorgan Chase Bank N.A. Australian Dollar Sell 12/20/12 60,662 60,039 (623) British Pound Buy 12/20/12 128,810 130,741 (1,931) Canadian Dollar Buy 12/20/12 42,166 42,166 — Euro Buy 12/20/12 903,780 903,052 728 Hong Kong Dollar Sell 12/20/12 73,354 73,362 8 Japanese Yen Buy 12/20/12 1,521,145 1,609,322 (88,177) Mexican Peso Buy 12/20/12 68,782 66,298 2,484 Polish Zloty Buy 12/20/12 125,480 122,283 3,197 Polish Zloty Sell 12/20/12 125,480 125,060 (420) Singapore Dollar Sell 12/20/12 41,537 41,348 (189) South African Rand Buy 12/20/12 47,396 47,450 (54) Swedish Krona Buy 12/20/12 83,994 83,925 69 Swedish Krona Sell 12/20/12 83,994 83,914 (80) Swiss Franc Sell 12/20/12 126,934 126,817 (117) 46 Dynamic Risk Allocation Fund FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $39,273,392) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/20/12 $96,309 $95,814 $495 Australian Dollar Sell 12/20/12 96,309 96,274 (35) Euro Buy 12/20/12 1,276,323 1,273,639 2,684 Euro Sell 12/20/12 1,276,323 1,275,714 (609) Japanese Yen Buy 12/20/12 1,143,799 1,169,981 (26,182) Japanese Yen Sell 12/20/12 1,143,799 1,149,982 6,183 State Street Bank and Trust Co. Australian Dollar Sell 12/20/12 60,662 60,898 236 British Pound Buy 12/20/12 128,810 130,817 (2,007) Canadian Dollar Buy 12/20/12 42,166 42,089 77 Euro Buy 12/20/12 903,780 899,155 4,625 Israeli Shekel Buy 12/20/12 6,863 6,687 176 Japanese Yen Buy 12/20/12 1,521,145 1,591,137 (69,992) Norwegian Krone Buy 12/20/12 5,911 5,886 25 Norwegian Krone Sell 12/20/12 5,911 5,912 1 South African Rand Buy 12/20/12 47,396 47,445 (49) Swedish Krona Sell 12/20/12 41,163 41,122 (41) UBS AG Australian Dollar Sell 12/20/12 60,662 60,641 (21) British Pound Buy 12/20/12 128,810 128,844 (34) Canadian Dollar Buy 12/20/12 42,166 42,166 — Euro Buy 12/20/12 903,780 902,485 1,295 Japanese Yen Buy 12/20/12 1,521,145 1,520,461 684 Mexican Peso Buy 12/20/12 68,782 68,847 (65) Norwegian Krone Sell 12/20/12 13,621 13,784 163 South African Rand Buy 12/20/12 142,188 144,284 (2,096) South African Rand Sell 12/20/12 142,188 142,346 158 Swedish Krona Sell 12/20/12 41,148 40,955 (193) Swiss Franc Sell 12/20/12 126,934 126,754 (180) WestPac Banking Corp. Australian Dollar Buy 12/20/12 28,768 28,757 11 Australian Dollar Sell 12/20/12 28,768 28,758 (10) British Pound Buy 12/20/12 124,965 124,998 (33) British Pound Sell 12/20/12 124,965 125,941 976 Canadian Dollar Buy 12/20/12 193,622 192,806 816 Canadian Dollar Sell 12/20/12 193,622 193,620 (2) Euro Buy 12/20/12 903,780 901,756 2,024 Japanese Yen Buy 12/20/12 1,521,145 1,527,069 (5,924) Total Dynamic Risk Allocation Fund 47 FUTURES CONTRACTS OUTSTANDING at 11/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bobl 5 yr (Long) 21 $3,451,636 Dec-12 $14,740 Euro-Bund 10 yr (Long) 71 13,185,101 Dec-12 53,990 Euro-Buxl 30 yr Bond (Long) 13 2,246,623 Dec-12 (36,640) Euro-OAT 10 yr (Short) 43 7,664,341 Dec-12 (176,130) Euro-Schatz 2 yr (Long) 27 3,890,377 Dec-12 (385) Japanese Government Bond 10 yr (Long) 13 22,844,423 Dec-12 163,817 MSCI EAFE Index Mini (Short) 65 5,067,725 Dec-12 (48,407) NASDAQ 100 Index E-Mini (Short) 55 2,943,325 Dec-12 125,294 S&P 500 Index E-Mini (Long) 36 2,545,920 Dec-12 (32,832) U.K. Gilt 10 yr (Long) 20 3,824,334 Mar-13 15,952 U.S. Treasury Bond 30 yr (Long) 24 3,601,500 Mar-13 11,951 U.S. Treasury Note 10 yr (Long) 60 8,018,438 Mar-13 24,261 U.S. Treasury Note 5 yr (Long) 68 8,480,875 Mar-13 17,402 U.S. Treasury Note 2 yr (Long) 40 8,818,125 Mar-13 1,799 Total WRITTEN EQUITY OPTIONS OUTSTANDING at 11/30/12 (premiums $404,640) (Unaudited) Expiration Contract Date/strike amount Value SPDR S&P rust (Call) Dec-12/$141.00 239,283 $593,204 SPDR S&P rust (Put) May-13/90.00 30,279 5,335 SPDR S&P rust (Put) Apr-13/100.00 14,706 3,378 SPDR S&P rust (Put) Mar-13/100.00 9,176 964 SPDR S&P rust (Put) Mar-13/100.00 5,350 614 SPDR S&P rust (Put) Feb-13/100.00 12,741 631 SPDR S&P rust (Put) Feb-13/100.00 1,785 88 SPDR S&P rust (Put) Jan-13/95.00 9,562 253 SPDR S&P rust (Put) Jan-13/95.00 4,963 131 SPDR S&P rust (Put) Dec-12/85.00 14,525 11 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 11/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $16,497,000 $— 5/2/22 3 month USD- LIBOR-BBA 2.0425% $726,913 3,370,000 — 3/23/22 3 month USD- LIBOR-BBA 2.388% 262,994 Barclays Bank PLC 1,900,000 — 9/13/14 3 month USD- LIBOR-BBA 0.389% 832 2,700,000 — 9/13/17 3 month USD- LIBOR-BBA 0.8075% 15,537 48 Dynamic Risk Allocation Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 11/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $20,200,000 $— 9/13/22 3 month USD- LIBOR-BBA 1.7823% $361,512 2,200,000 — 9/13/42 3 month USD- LIBOR-BBA 2.633% 43,406 Credit Suisse International 4,200,000 — 10/5/22 3 month USD- LIBOR-BBA 1.68625% 30,597 200,000 E 9,464 12/19/42 3 month USD- LIBOR-BBA 2.40% 2,020 1,800,000 E (612) 12/19/22 3 month USD- LIBOR-BBA 1.75% 13,536 Goldman Sachs International 900,000 — 10/5/17 3 month USD- LIBOR-BBA 0.73875% 1,531 Total E Extended effective date. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/12 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,800,000 9/21/21 (2.305%) USA Non Revised $125,362 Consumer Price Index-Urban (CPI-U) 58,356 10/7/13 (3 month USD- Vanguard Index (31,329) LIBOR-BBA plus Funds — MSCI 0.06%) Emerging Markets ETF baskets 163,761 3/14/13 (3 month USD- A basket (312,148) LIBOR-BBA plus (MLTRFCF2) 0.10%) of common stocks units 2,143 3/14/13 3 month USD- Russell 1000 241,299 LIBOR-BBA minus Total Return Index 0.09% units 450 3/14/13 3 month USD- Russell 1000 50,669 LIBOR-BBA minus Total Return Index 0.09% units 308 3/14/13 3 month USD- Russell 1000 34,680 LIBOR-BBA minus Total Return Index 0.09% units 1,330 4/5/13 3 month USD- Russell 1000 149,756 LIBOR-BBA minus Total Return Index 0.39% Dynamic Risk Allocation Fund 49 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/12 (Unaudited) cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Citibank, N.A. $800,000 11/7/22 (2.73%) USA Non Revised $1,344 Consumer Price Index-Urban (CPI-U) 70 2/13/13 (3 month USD- A basket 12,391 LIBOR-BBA) (CGPUTQL2) of common stocks 1,500,000 8/7/22 2.515% USA Non Revised (32,460) Consumer Price Index-Urban (CPI-U) shares 20,457 9/10/13 (3 month USD- Vanguard Index (3,672) LIBOR-BBA) Funds — MSCI Emerging Markets ETF units 258 2/13/13 3 month USD- Russell 1000 (32,107) LIBOR-BBA minus Total Return Index 0.15% units 681 2/13/13 3 month USD- Russell 1000 (84,747) LIBOR-BBA minus Total Return Index 0.15% units 677 2/13/13 3 month USD- Russell 1000 (84,283) LIBOR-BBA minus Total Return Index 0.15% Credit Suisse International $34,150 11/25/13 (3 month USD- Vanguard Index 9,273 LIBOR-BBA) Funds — MSCI Emerging Markets ETF 3,400,000 8/7/22 (2.515%) USA Non Revised 73,576 Consumer Price Index-Urban (CPI-U) 1,600,000 8/8/22 (2.5325%) USA Non Revised 31,872 Consumer Price Index-Urban (CPI-U) 700,000 9/10/22 (2.5925%) USA Non Revised 12,684 Consumer Price Index-Urban (CPI-U) 42,883 9/19/13 (3 month USD- Vanguard Index (11,544) LIBOR-BBA plus Funds — MSCI 0.05%) Emerging Markets ETF shares 6,269 2/18/13 (3 month USD- Vanguard Index 5,477 LIBOR-BBA minus Funds — MSCI 0.175%) Emerging Markets ETF shares 20,127 7/18/13 (3 month USD- Vanguard Index (8,840) LIBOR-BBA plus Funds — MSCI 0.10%) Emerging Markets ETF shares 94,529 7/2/13 (3 month USD- Vanguard Index (11,361) LIBOR-BBA plus Funds — MSCI 0.10%) Emerging Markets ETF 50 Dynamic Risk Allocation Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/12 (Unaudited) cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Deutsche Bank AG $500,000 11/7/21 (2.43%) USA Non Revised $9,630 Consumer Price Index-Urban (CPI-U) Goldman Sachs International 1,500,000 10/5/22 (2.73%) USA Non Revised 8,025 Consumer Price Index-Urban (CPI-U) JPMorgan Chase Bank N.A. 13,500,000 8/7/22 (2.515%) USA Non Revised 289,320 Consumer Price Index-Urban (CPI-U) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC DJ CDX NA EM Series 18 Index BB+/P $(1,237,600) $9,100,000 12/20/17 500 bp $(58,553) DJ CDX NA HY Series 19 Index B+/P 21,875 3,500,000 12/20/17 500 bp 23,158 DJ CDX NA HY Series 19 Index B+/P (48,293) 6,439,000 12/20/17 500 bp (9,266) DJ CDX NA IG Series 19 Index BBB+/P (5,861) 1,180,000 12/20/17 100 bp (3,699) Citibank, N.A. DJ CDX NA EM Series 18 Index BB+/P (99,520) 800,000 12/20/17 500 bp 466 DJ CDX NA IG Series 19 Index BBB+/P (2,342) 460,000 12/20/17 100 bp (1,499) Credit Suisse International DJ CDX NA HY Series 19 Index B+/P 5,000 2,000,000 12/20/17 500 bp 18,789 DJ CDX NA IG Series 19 Index BBB+/P (4,275) 850,000 12/20/17 100 bp (2,718) DJ CDX NA IG Series 19 Index BBB+/P (708) 550,000 12/20/17 100 bp 10 Deutsche Bank AG DJ CDX NA HY Series 19 Index B+/P 4,281 3,425,000 12/20/17 500 bp 16,954 DJ CDX NA HY Series 19 Index B+/P 6,625 5,300,000 12/20/17 500 bp 39,484 Dynamic Risk Allocation Fund 51 CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/12 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International DJ CDX NA IG Series 19 Index BBB+/P (12,456) 2,500,000 12/20/17 100 bp (7,876) DJ CDX NA IG Series 19 Index BBB+/P (329) 165,000 12/20/17 100 bp 37 JPMorgan Chase Bank N.A. DJ CDX NA HY Series 19 Index B+/P (406,250) 25,000,000 12/20/17 500 bp (258,198) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at November 30, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by“/F.” 52 Dynamic Risk Allocation Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $3,484,015 $— $— Capital goods 3,108,455 — 2,447 Communication services 2,181,330 — — Conglomerates 876,908 — — Consumer cyclicals 7,878,971 — — Consumer staples 6,749,672 — — Energy 5,332,682 — — Financials 14,774,289 — — Health care 6,834,145 — — Technology 11,433,345 — — Transportation 1,344,986 — — Utilities and power 1,567,794 — — Total common stocks — Commodity linked notes — 9,295,660 — Convertible bonds and notes — 31,110 — Corporate bonds and notes — 9,160,327 — Preferred stocks — 43,392 — Purchased equity options outstanding — 433,172 — U.S. government and agency mortgage obligations — 5,364,179 — U.S. Treasury obligations — 1,210,349 — Short-term investments 52,330,272 49,240,371 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(270,089) $— Futures contracts 134,812 — — Written equity options outstanding — (604,609) — Interest rate swap contracts — 1,450,026 — Total return swap contracts — 442,867 — Credit default contracts — 1,536,942 — Totals by level $— The accompanying notes are an integral part of these financial statements. Dynamic Risk Allocation Fund 53 Statement of assets and liabilities 11/30/12 (Unaudited) ASSETS Investment in securities, at value, including $34,829 of securities on loan (Note 1): Unaffiliated issuers (identified cost $142,199,706) $144,010,939 Affiliated issuers (identified cost $48,666,932) (Notes 1 and 7) 48,666,932 Cash 696 Foreign currency (cost $7,092) (Note 1) 7,092 Dividends, interest and other receivables 588,521 Receivable for shares of the fund sold 1,324,959 Receivable for investments sold 1,180,499 Receivable for variation margin (Note 1) 14,758 Unrealized appreciation on swap contracts (Note 1) 2,613,134 Premium paid on swap contracts (Note 1) 1,818,246 Unrealized appreciation on forward currency contracts (Note 1) 48,755 Total assets LIABILITIES Payable for investments purchased 992,570 Payable for purchases of delayed delivery securities (Note 1) 5,367,134 Payable for shares of the fund repurchased 223,335 Payable for compensation of Manager (Note 2) 82,274 Payable for custodian fees (Note 2) 49,383 Payable for investor servicing fees (Note 2) 56,297 Payable for Trustee compensation and expenses (Note 2) 1,856 Payable for administrative services (Note 2) 336 Payable for distribution fees (Note 2) 31,298 Unrealized depreciation on swap contracts (Note 1) 954,300 Premium received on swap contracts (Note 1) 47,245 Unrealized depreciation on forward currency contracts (Note 1) 318,844 Written options outstanding, at value (premiums $404,640) (Notes 1 and 3) 604,609 Collateral on securities loaned, at value (Note 1) 36,660 Collateral on certain derivative contracts, at value (Note 1) 5,263,137 Other accrued expenses 66,185 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $177,143,591 Undistributed net investment income (Note 1) 118,857 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 5,782,834 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,133,786 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 54 Dynamic Risk Allocation Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($42,485,336 divided by 3,840,387 shares) $11.06 Offering price per class A share (100/94.25 of $11.06)* $11.73 Net asset value and offering price per class B share ($2,162,640 divided by 196,963 shares)** $10.98 Net asset value and offering price per class C share ($10,804,302 divided by 984,976 shares)** $10.97 Net asset value and redemption price per class M share ($217,775 divided by 19,785 shares) $11.01 Offering price per class M share (100/96.50 of $11.01)* $11.41 Net asset value, offering price and redemption price per class R share ($367,413 divided by 33,288 shares) $11.04 Net asset value, offering price and redemption price per class R5 share ($10,508 divided by 947 shares) $11.10 Net asset value, offering price and redemption price per class R6 share ($10,507 divided by 947 shares) $11.10 Net asset value, offering price and redemption price per class Y share ($130,120,587 divided by 11,726,062 shares) $11.10 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Dynamic Risk Allocation Fund 55 Statement of operations Six months ended 11/30/12 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $11,522) $688,230 Interest (including interest income of $34,219 from investments in affiliated issuers) (Note 7) 199,161 Securities lending (Note 1) 1,575 Total investment income EXPENSES Compensation of Manager (Note 2) 690,056 Investor servicing fees (Note 2) 156,040 Custodian fees (Note 2) 55,502 Trustee compensation and expenses (Note 2) 5,978 Distribution fees (Note 2) 95,678 Administrative services (Note 2) 2,084 Amortization of offering costs (Note 1) 45,881 Other 96,858 Fees waived and reimbursed by Manager (Note 2) (175,828) Total expenses Expense reduction (Note 2) (82) Net expenses Net investment loss Net realized loss on investments (Notes 1 and 3) (485,476) Net realized gain on swap contracts (Note 1) 4,327,211 Net realized gain on futures contracts (Note 1) 701,175 Net realized loss on foreign currency transactions (Note 1) (140,341) Net realized gain on written options (Notes 1 and 3) 112,237 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (24,703) Net unrealized appreciation of investments, futures contracts, swap contracts, and written options during the period 6,719,919 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 56 Dynamic Risk Allocation Fund Statement of changes in net assets For the period 9/19/11 (commencement of INCREASE IN NET ASSETS Six months ended 11/30/12* operations) to 5/31/12 Operations: Net investment loss $(83,201) $(38,824) Net realized gain on investments and foreign currency transactions 4,514,806 1,785,035 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 6,695,216 (3,561,430) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (161,991) Class B — (1,006) Class C — (4,876) Class M — (2,469) Class R — (807) Class Y — (15,416) Net realized short-term gain on investments Class A — (77,866) Class B — (593) Class C — (2,362) Class M — (1,294) Class R — (423) Class Y — (7,022) Increase from capital share transactions (Note 4) 47,464,255 114,679,336 Total increase in net assets NET ASSETS Beginning of period (Note 6) 127,587,992 15,000,000 End of period (including undistributed net investment income of $118,857 and $202,058, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Dynamic Risk Allocation Fund 57 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A November 30, 2012 ** (.01) .83 — — — 8.01 * .70 * (.12) * 66 * May 31, 2012 † (.02) .39 (.09) (.04) 3.77 * .98 * (.22) * 41 * Class B November 30, 2012 ** (.05) .83 — — — 7.65 * 1.08 * (.45) * 66 * May 31, 2012 † (.07) .38 (.07) (.04) 3.19 * 1.50 * (.68) * 41 * Class C November 30, 2012 ** (.05) .83 — — — 7.65 * 1.08 * (.45) * 66 * May 31, 2012 † (.07) .38 (.08) (.04) 3.21 * 1.50 * (.66) * 41 * Class M November 30, 2012 ** (.04) .84 — — — 7.84 * .95 * (.37) * 66 * May 31, 2012 † (.06) .39 (.08) (.04) 3.39 * 1.33 * (.60) * 41 * Class R November 30, 2012 ** (.02) .83 — — — 7.92 * .83 * (.19) * 66 * May 31, 2012 † (.05) .40 (.08) (.04) 3.59 * 1.15 * (.45) * 41 * Class R5 November 30, 2012 **†† — e .54 — — — 5.11 * .48 * — * f 66 * Class R6 November 30, 2012 **†† — e .54 — — — 5.11 * .48 * — * f 66 * Class Y November 30, 2012 ** — e .84 — — — 8.19 * .58 * .01 * 66 * May 31, 2012 † .01 .38 (.09) (.04) 4.02 * .80 * .11 * 41 * * Not annualized ** Unaudited. † For the period September 19, 2011 (commencement of operations) to May 31, 2012. †† For the period July 3, 2012 (commencement of operations) to November 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): Percentage of average net assets 11/30/12 5/31/12 Class A 0.12% 0.61% Class B 0.12 0.61 Class C 0.12 0.61 Class M 0.12 0.61 Class R 0.12 0.61 Class R5 0.06 N/A Class R6 0.02 N/A Class Y 0.12 0.61 e Amount represents less than $0.01 per share. f Amount represents less than 0.01%. The accompanying notes are an integral part of these financial statements. 58 Dynamic Risk Allocation Fund Dynamic Risk Allocation Fund 59 Notes to financial statements 11/30/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from June 1, 2012 through November 30, 2012. Putnam Dynamic Risk Allocation Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return. Total return is composed of capital appreciation and income. The fund invests in a diversified set of asset classes. By investing in a broader set of asset classes than a traditional balanced fund, and by using leverage to increase the fund’s exposure to asset classes, Putnam Management believes the fund may achieve a higher total return than a traditional balanced fund with approximately the same amount of risk as a traditional balanced fund. Risk is measured by the volatility of the fund’s investment portfolio. The fund may invest without limit in U.S., international, and emerging markets equity securities (growth or value stocks or both) of companies of any size and fixed-income securities of corporate or government issuers without constraint as to maturity or credit quality (including in high yield securities, which are sometimes referred to as “junk bonds”); mortgage- and asset-backed securities; inflation-protected securities; commodities; and real estate investment trusts. These asset classes offer different return potential and exposure to different investment risks. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. Effective July 2, 2012, the fund began offering classR5 and classR6 shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 60 Dynamic Risk Allocation Fund securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market Dynamic Risk Allocation Fund 61 prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding contracts on purchased options contracts at the close of the reporting period are indicative of the volume of activity during the period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. 62 Dynamic Risk Allocation Fund Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $53,700,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. Dynamic Risk Allocation Fund 63 In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $176,350 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $623,126 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $279,608. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, 64 Dynamic Risk Allocation Fund LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $34,829 and the fund received cash collateral of $36,660. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $190,903,631, resulting in gross unrealized appreciation and depreciation of $5,071,699 and $3,297,459, respectively, or net unrealized appreciation of $1,774,240. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee, computed and paid monthly, (based on the fund’s average net assets, excluding assets that are invested in other Putnam funds, except Putnam Money Market Liquidity Fund or any other Putnam funds that do not charge a management fee) at annual rates that may vary based on the Dynamic Risk Allocation Fund 65 average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.050% of the first $5 billion, 0.850% of the next $50 billion, 1.000% of the next $5 billion, 0.830% of the next $50 billion, 0.950% of the next $10 billion, 0.820% of the next $100 billion and 0.900% of the next $10 billion, 0.815% of any excess thereafter. Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through September 30, 2013, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 1.15% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $122,600 as a result of this limit. Putnam Management has also contractually agreed, through September 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $53,228 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: ClassA $47,030 ClassR5 6 ClassB 1,298 ClassR6 2 ClassC 6,079 ClassY 101,073 ClassM 330 Total ClassR 222 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $82 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $127, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 66 Dynamic Risk Allocation Fund The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $57,468 ClassM 1,216 ClassB 6,444 ClassR 542 ClassC 30,008 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $13,311 and $311 from the sale of class A and class M shares, respectively, and received $1,569 and $24 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $73,659,159 and $43,344,924, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums Written options outstanding at the beginning of the reporting period 370,191 $436,394 Options opened 1,317,124 723,213 Options exercised — — Options expired (682,979) (433,573) Options closed (661,966) (321,394) Written options outstanding at the end of the reporting period 342,370 $404,640 Dynamic Risk Allocation Fund 67 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: For the period 9/19/11 (commencement of operations) Six months ended 11/30/12 to 5/31/12 ClassA Shares Amount Shares Amount Shares sold 1,949,287 $21,029,700 2,881,028 $29,872,014 Shares issued in connection with reinvestment of distributions — — 4,632 45,158 1,949,287 21,029,700 2,885,660 29,917,172 Shares repurchased (1,885,163) (20,487,460) (559,397) (5,816,748) Net increase For the period 9/19/11 (commencement of operations) Six months ended 11/30/12 to 5/31/12 ClassB Shares Amount Shares Amount Shares sold 146,590 $1,602,020 64,417 $666,891 Shares issued in connection with reinvestment of distributions — — 47 459 146,590 1,602,020 64,464 667,350 Shares repurchased (20,901) (225,508) (3,190) (32,489) Net increase For the period 9/19/11 (commencement of operations) Six months ended 11/30/12 to 5/31/12 ClassC Shares Amount Shares Amount Shares sold 732,896 $7,982,414 304,942 $3,146,929 Shares issued in connection with reinvestment of distributions — — 615 5,988 732,896 7,982,414 305,557 3,152,917 Shares repurchased (57,136) (620,387) (6,341) (65,420) Net increase For the period 9/19/11 (commencement of operations) Six months ended 11/30/12 to 5/31/12 ClassM Shares Amount Shares Amount Shares sold 11,398 $124,794 25,314 $257,414 Shares issued in connection with reinvestment of distributions — — 260 2,533 11,398 124,794 25,574 259,947 Shares repurchased (27,183) (290,135) (4) (45) Net increase (decrease) 68 Dynamic Risk Allocation Fund Six months ended 11/30/12 ClassR Shares Amount Shares sold 23,288 $256,404 Shares issued in connection with reinvestment of distributions — — 23,288 256,404 Shares repurchased — — Net increase For the period 7/3/12 (commencement of operations) to 11/30/12 ClassR5 Shares Amount Shares sold 947 $10,000 Shares issued in connection with reinvestment of distributions — — 947 10,000 Shares repurchased — — Net increase For the period 7/3/12 (commencement of operations) to 11/30/12 ClassR6 Shares Amount Shares sold 947 $10,000 Shares issued in connection with reinvestment of distributions — — 947 10,000 Shares repurchased — — Net increase For the period 9/19/11 (commencement of operations) Six months ended 11/30/12 to 5/31/12 ClassY Shares Amount Shares Amount Shares sold 4,564,123 $49,738,400 9,160,766 $96,224,452 Shares issued in connection with reinvestment of distributions — — 936 9,126 4,564,123 49,738,400 9,161,702 96,233,578 Shares repurchased (1,083,569) (11,665,987) (926,194) (9,636,926) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R 10,000 30.0% $110,400 Class R5 947 100.0% $10,508 Class R6 947 100.0% $10,507 At the close of the reporting period, a shareholder owned 39.81% of the outstanding shares of the fund. Dynamic Risk Allocation Fund 69 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $1,536,942 Payables $— Foreign exchange contracts Receivables 48,755 Payables 318,844 Investments, Receivables, Net Payables, Net assets— Unrealized assets— Unrealized Equity contracts appreciation 1,062,011* depreciation 1,265,879* Receivables, Net Payables, Net assets— Unrealized assets— Unrealized Interest rate contracts appreciation 2,313,195* depreciation 253,059* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $3,338,317 $3,338,317 Foreign exchange contracts — — (141,456) — $(141,456) Equity contracts (122,295) (228,049) — 201,742 $(148,602) Interest rate contracts — 929,224 — 787,152 $1,716,376 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $1,312,490 $1,312,490 Foreign exchange contracts — — (24,387) — $(24,387) Equity contracts (983,794) (552,581) — 686,825 $(849,550) Interest rate contracts — (626,057) — 647,914 $21,857 Total 70 Dynamic Risk Allocation Fund Note 6: Initial capitalization and offering of shares The fund was established as a series of the Trust on September 19, 2011. Prior to September 19, 2011, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued ClassA $14,500,000 1,450,000 ClassB 100,000 10,000 ClassC 100,000 10,000 ClassM 100,000 10,000 ClassR 100,000 10,000 ClassY 100,000 10,000 Note 7: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $57,732,468 $65,635,050 $74,737,246 $34,219 $48,630,272 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. Dynamic Risk Allocation Fund 71 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 72 Dynamic Risk Allocation Fund Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Susan G. Malloy One Post Office Square George Putnam, III Vice President and Boston, MA 02109 Robert L. Reynolds Assistant Treasurer W. Thomas Stephens Custodian James P. Pappas State Street Bank Officers Vice President and Trust Company Robert L. Reynolds President Mark C. Trenchard Legal Counsel Vice President and Ropes & Gray LLP Jonathan S. Horwitz BSA Compliance Officer Executive Vice President, Principal Executive Officer, and Judith Cohen Compliance Liaison Vice President, Clerk, and Associate Treasurer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Dynamic Risk Allocation Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: January 28, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: January 28, 2013
